PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into by PLAZA
CENTER PROPERTY LLC, a Delaware limited liability company (“Seller”), and KBS
SOR PLAZA BELLEVUE, LLC, a Delaware limited liability company (“Purchaser”), as
of December 19, 2013 (the “Effective Date”).
RECITALS:
A.Seller owns a fee simple interest in and to certain real property located at
10800 and 10900 NE 8th Street, in Bellevue, Washington, as more particularly
described in Exhibit A attached hereto and made a part hereof (the “Premises”).
B.The parties to this Agreement have agreed to the sale and purchase of the
Property (as hereinafter defined), of which the Premises are a part, on terms
and conditions more particularly set forth in this Agreement.
ARTICLE 1
PURCHASE AND SALE OF PROPERTY.
On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser, and Purchaser hereby agrees to purchase from Seller, all of
Seller’s right, title and interest in and to the following described property
(collectively, the “Property”):
1.1    Land. The Premises, together with all rights and appurtenances pertaining
to the Premises, including, without limitation, all of Seller’s right, title and
interest in and to (i) all minerals, oil, gas, and other hydrocarbon substances
thereon or thereunder, (ii) all adjacent strips, streets, roads, alleys and
rights-of-way, public or private, open or proposed, (iii) all covenants,
easements, privileges, and hereditaments pertaining thereto, whether or not of
record, and (iv) all access, air, water, riparian, development, utility, and
solar rights (collectively, the “Land”).
1.2    Improvements. The office buildings (collectively, the “Buildings”)
constructed on the Premises, together with all parking lots and parking
structures and all other improvements and structures constructed on the Premises
(collectively, the “Improvements”).
1.3    Personal Property. All of Seller’s right, title and interest in and to
(specifically excluding any fixtures or personal property owned by tenants under
leases or licensees under licenses or the property manager) the following: (i)
mechanical systems, fixtures, machinery and equipment comprising a part of or
attached to or located upon or within the Improvements; (ii) maintenance
equipment and tools, if any, owned by Seller and used exclusively in connection
with, and located in or at, the Improvements; (iii) to the extent assignable,
site plans, surveys, plans and specifications, warranties, manuals and
instruction materials, and floor plans in Seller’s possession which relate to
the Land or Improvements; (iv) pylons and other signs situated on or at the Land
or Improvements; and (v) other tangible personal property owned by Seller and
used exclusively in connection with, and located in or on, the Land or
Improvements as of the date of Closing (as defined in Section 8.1 below)
(collectively, the “Personal Property”).


--------------------------------------------------------------------------------






1.4    Leases and Licenses. Seller’s right, title and interest in (i) all leases
with tenants leasing all or any portion of the Improvements (collectively, the
“Leases”), and (ii) to the extent assignable, all license agreements, occupancy
agreements, and other similar agreements with licensees using any portion of the
Improvements (collectively, the “Licenses”), in each case to the extent the same
are in effect as of the Closing Date (as defined in Section 8.1 below), a
current list of which is attached hereto as Schedule 1.4; provided that any new
Leases and Licenses entered into after the Effective Date are entered into in
accordance with Section 6.1.1 hereof.
1.5    Security Deposits. Seller’s right, title and interest in all security
deposits (including any letters of credit) held by Seller in connection with the
Leases and Licenses and not applied pursuant to the terms thereof, a current
list of which is attached hereto as Schedule 1.5.
1.6    Contracts. Subject to Section 6.1.3 hereof and to the extent assignable,
Seller’s right, title and interest in all contracts and other agreements (other
than the Leases and Licenses and the other Permitted Exceptions) related to the
Land, Improvements, Personal Property, Leases or Licenses that will remain in
existence after Closing, including, without limitation, contracts or agreements
relating to construction, architectural services, parking, maintenance or other
supplies or services, management, leasing or brokerage services, utility
services, or any equipment leases, but expressly excluding the existing Property
Management Agreement, the Exclusive Leasing Agreement and the Retail Leasing
Agreement (as such terms are defined in Section 6.1.3), which will be terminated
effective as of the time of Closing (collectively, the “Contracts”), a current
list of which is attached hereto as Schedule 1.6.
1.7    Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, entitlements and governmental approvals which relate
exclusively to the Land or Improvements, to the extent assignable (collectively,
the “Permits”).
1.8    Intangibles. Seller’s right, title and interest, if any, in all names,
trade names, street numbers, marks, other symbols and general intangibles, which
relate exclusively to the Land or the Improvements, to the extent assignable,
but excluding any of the same that reference “Beacon,” “Beacon Capital” or any
other similar name (collectively, the “Intangibles”).
ARTICLE 2
PURCHASE PRICE AND DEPOSIT.
2.1    Purchase Price.
2.1.1    Purchase Price. The aggregate purchase price for the Property
(“Purchase Price”) shall be ONE HUNDRED EIGHTY-SIX MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($186,500,000.00), of which ONE HUNDRED FORTY-THREE THOUSAND
TWO HUNDRED SEVEN AND NO/100 DOLLARS ($143,207.00) shall be allocated to the
sale of the Personal Property. The cash due at Closing from Purchaser on account
of the Purchase Price shall be subject to adjustment as set forth in this
Agreement. The Purchase Price shall be payable as follows:

2

--------------------------------------------------------------------------------




2.1.2    Deposit. Within one (1) Business Day (as defined in Section 14.11
below) following the Effective Date and as a condition precedent to this
Agreement being effective, Purchaser shall deliver to Chicago Title Company (the
“Escrow Agent”), by federal funds wire transfer, a cash deposit in immediately
available funds in the amount of TWO MILLION AND NO/100 DOLLARS ($2,000,000.00)
(the “Initial Deposit” and together with the Additional Deposit (as defined
below) and the Extension Deposit (as defined in Section 8.1 below), if any, and
any interest accrued thereon, the “Deposit”). If Purchaser shall fail to deposit
the Initial Deposit with Escrow Agent within the time period provided for above,
Seller may at any time prior to Escrow Agent’s receipt of the Initial Deposit,
terminate this Agreement by written notice to Purchaser and Escrow Agent as its
sole and exclusive remedy, in which case this Agreement shall be null and void
ab initio, and thereafter neither party shall have any further rights or
obligations to the other hereunder, except for those which expressly survive the
termination of this Agreement. No later than 5 p.m. Pacific time on the first
Business Day after the expiration of the Study Period (as defined in Section 4.1
below), provided that Purchaser has not exercised its right under Section 4.1.3
below to terminate this Agreement and receive the return of the Initial Deposit,
Purchaser shall post an additional cash deposit with Escrow Agent in immediately
available good funds, by federal funds wire transfer, in an amount equal to
EIGHT MILLION AND NO/100 DOLLARS ($8,000,000.00) (the “Additional Deposit”).
Prior to Purchaser’s making the Initial Deposit, Seller, Purchaser and Escrow
Agent shall enter into an escrow agreement in the form of Exhibit B attached
hereto (the “Escrow Agreement”). Escrow Agent shall hold the Deposit in
accordance with this Agreement and the Escrow Agreement and shall disburse the
Deposit to Seller at Closing. After the expiration of the Study Period, the
Deposit shall be nonrefundable except as otherwise specifically provided in this
Agreement.
2.1.3    Balance of the Purchase Price. The balance of the Purchase Price due
from Purchaser at Closing (after crediting the Deposit and after application of
prorations and adjustments provided for in this Agreement) shall be paid by
Purchaser to Escrow Agent by federal funds wire transfer in immediately
available funds no later than 11:00 a.m. Pacific time on the Closing Date (as
defined in Section 8.1 below) and disbursed to Seller at Closing in accordance
with Section 8.3.2 hereof.


ARTICLE 3
TITLE AND SURVEY.
3.1    State of Title to be Conveyed. Title to the Premises shall be conveyed to
Purchaser free from all liens, encumbrances, encroachments and other exceptions
to title except (i) those shown on the PTR or the Survey (as such terms are
defined in Section 3.2 below) and not required to be cured by Seller in
accordance with this Article 3 and which are not subject to Title Objections
pursuant to Section 3.2 below, (ii) the Leases and Licenses existing as of the
Effective Date and entered into after the Effective Date in accordance with
Section 6.1.1 hereof, (iii) matters caused by Purchaser or the activities of
Purchaser or its agents, employees, consultants, contractors and representatives
on the Property, (iv) real estate taxes, sewer rents and taxes, water rates and
charges, vault charges and taxes, business improvement district taxes and
assessments and any other governmental taxes, charges or assessments levied or
assessed against the Property, including, without limitation, any so-called
payments in lieu of taxes, in each case

3

--------------------------------------------------------------------------------




which are a lien but not yet due and payable, subject to proration in accordance
with Section 8.5.4 below, and (v) applicable zoning and building ordinances and
land use regulations and any and all other present and future laws, rules,
regulations, statutes, ordinances, orders or other legal requirements affecting
the Property (provided, that this Section 3.1(v) shall not prohibit Purchaser
from objecting pursuant to Section 3.2 below to any exceptions listed in the PTR
(whether or not such exceptions relate to zoning)) (collectively, the “Permitted
Exceptions”).
3.2    Title Commitment and Survey. Seller has provided to Purchaser a
preliminary title report dated October 29, 2013 (the “PTR”) for an ALTA extended
coverage Owner’s Policy of Title Insurance from Chicago Title Company (the
“Title Company”), covering the Land, together with copies of all instruments
reflected as exceptions set forth therein, as well as a copy of Seller’s
existing ALTA survey of the Land prepared by Bush, Roed & Hitchings, Inc. and
dated October 16, 2013 (the “Existing Survey”). During the Study Period,
Purchaser may obtain an update of the PTR or the Existing Survey or may obtain
Purchaser’s own current ALTA Survey of the Property (the “Updated Survey”;
either of the Existing Survey or the Updated Survey is referred to herein as the
“Survey”). Purchaser shall notify Seller no later than 7:00 p.m. Eastern Time on
Monday, December 16, 2013 (the “Title Objection Date”) in writing of any title
exceptions, exclusions from coverage or other matters identified in the PTR, the
Survey, or any updates thereto which Purchaser disapproves, other than any of
the Permitted Exceptions described in clauses (ii), (iii), (iv) and (v) of
Section 3.1 above (collectively, the “Required Permitted Exceptions”) (to which
Purchaser shall have no right to object) (the “Title Objections”). With respect
to any title or survey matters first arising after the Title Objection Date, and
on or prior to the Closing which materially and adversely affect the operation,
value, or legal compliance of the Property, other than any of the Required
Permitted Exceptions (to which Purchaser shall have no right to object),
Purchaser shall have until the earlier of (i) five (5) Business Days after
Purchaser’s discovery of such matters or (ii) the Closing Date to notify Seller
in writing of Purchaser’s objection thereto (and thereafter such matters shall
be “Title Objections” for the purposes of this Section 3.2). In the event
Purchaser shall not timely notify Seller of any objections to title and survey
pursuant to this Section 3.2, then such matters shall thereafter be deemed to be
Permitted Exceptions. In the event Purchaser shall timely notify Seller of any
title and survey matters, Seller shall have the right, but not the obligation,
to cure such Title Objection(s) in its sole and absolute discretion. Within
three (3) Business Days after receipt of Purchaser’s notice of Title
Objection(s), with the Closing Date automatically extended, if necessary, to
allow for such response period, Seller shall notify Purchaser in writing whether
Seller elects to attempt to cure such Title Objection(s) (which notice may be by
electronic mail and shall be deemed given on the date sent whether during
regular business hours or not). Failure of Seller to give such notice within
said three (3) Business Day period shall be deemed an election by Seller not to
cure such Title Objection(s). If Seller elects or is deemed to have elected not
to cure any Title Objection(s) specified in Purchaser’s notice, Purchaser shall
have the following options, to be given by written notice to the Seller within
two (2) Business Days after Purchaser’s receipt of Seller’s notice electing not
to cure such objection(s) (or, if Seller fails to deliver such notice, within
two (2) Business Days after the day on which Seller was required to deliver such
notice): (a) to accept a conveyance of the Property subject to the Permitted
Exceptions, specifically including any Title Objections which Seller has
elected, or is deemed to have elected, not to cure (which such matter(s) shall
thereafter be deemed to be a Permitted Exception), without reduction of the
Purchase Price, or (b) to terminate this Agreement by sending written notice
thereof to Seller and Escrow Agent, and upon delivery of such notice of

4

--------------------------------------------------------------------------------




termination, this Agreement shall terminate and the Deposit shall be returned to
Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except for those matters which expressly
survive termination of this Agreement. Failure of Purchaser to give such notice
within said two (2) Business Day period shall be deemed an election by Purchaser
to so accept a conveyance of the Property. In addition, if Seller fails prior to
the Closing Date to cure or satisfy any Title Objection(s) that Seller has
elected, or is required hereunder, to cure or satisfy, then Purchaser may: (i)
accept a conveyance of the Property subject to the Permitted Exceptions,
specifically including such Title Objection(s) which Seller has failed to cure
or satisfy (which such Title Objection(s) shall thereafter be deemed to be a
Permitted Exception), without reduction of the Purchase Price, or (ii) terminate
this Agreement by sending written notice thereof to Seller and Escrow Agent, and
upon delivery of such notice of termination, this Agreement shall terminate, the
Deposit shall be returned to Purchaser, and thereafter neither party hereto
shall have any further rights, obligations or liabilities hereunder except for
those matters which expressly survive termination of this Agreement.
Notwithstanding anything to the contrary herein, Seller, at its sole cost and
expense, shall be obligated to cure, remove or insure around (but only
mechanic’s and materialmen’s liens may be insured around and only if Seller is
actually disputing such lien) by Closing all mortgages, deeds of trust, judgment
liens, mechanic's and materialmen's liens, and other monetary liens and
encumbrances against the Property arising by, through or under Seller (other
than the liens for taxes and assessments which are not delinquent) which either
secure indebtedness or can be removed by payment of a liquidated sum of money,
whether or not Purchaser objects thereto as a Title Objection (the “Monetary
Liens”), and no Monetary Liens shall be deemed Permitted Exceptions.


ARTICLE 4
PURCHASER’S DUE DILIGENCE.
4.1    Purchaser’s Due Diligence. During the period commencing on the Effective
Date, and ending at 5:00 p.m. Pacific time on December 19, 2013 (the “Study
Period”), Purchaser shall have the right to perform and conduct such
examinations and investigations of the Property as Purchaser may desire, which
may include, without limitation, examination of all structural and mechanical
aspects thereof, review of the Property Information (as hereinafter defined),
examination of the title to the Property, reviewing the Survey, a non-invasive
phase 1 environmental assessment, and determining the compliance of the Property
with all applicable laws, rules, codes and regulations. In connection with such
examination, Seller shall make available (at reasonable times and places or by
providing Purchaser access to an online database) for Purchaser’s review
Seller’s books and records relating to the operation of the Property, including,
without limitation, maintenance records, environmental reports, records of
income, taxes and expenses, Leases, Licenses, tenant files, Contracts, records
of repairs and capital improvements, in all cases as available, but expressly
excluding all documents and materials of a privileged or proprietary nature,
such as internal valuation analysis, projections, software, marketing materials,
and materials constituting the work product of Seller or its agents and
attorneys. Collectively, the items posted to the online database or otherwise
made available to Purchaser shall be referred to herein as the “Property
Information”). Notwithstanding anything herein to the contrary, nothing herein
shall authorize Purchaser, nor shall Purchaser be permitted to conduct, any
environmental sampling or subsurface or groundwater testing or air quality

5

--------------------------------------------------------------------------------




testing on or relating to the Property without Seller’s prior written consent in
each instance, which consent may be withheld or denied for any or no reason.
4.1.1    Access. During the Study Period and continuing until the Closing Date,
Seller shall, upon reasonable notice and at reasonable times, make the Property
available to Purchaser and its agents, employees, consultants and
representatives for such inspections and tests as Purchaser deems appropriate,
at Purchaser’s sole cost and expense. Purchaser shall provide notice to Seller
at least one (1) Business Day prior to any entry onto the Property by Purchaser
or Purchaser’s agents, employees, consultants or representatives. Seller shall
have the right to have a representative present during all or any of Purchaser’s
inspections and tests. Purchaser will use reasonable efforts to minimize
interference with Seller’s operations at the Property and the rights of tenants
and licensees of the Property. Purchaser shall not alter or disturb the Property
in any manner and Purchaser shall not permit any mechanics’ liens to be filed
against all or any part of the Property. In the event Purchaser discovers any
matter during the course of its investigations and tests which may be reportable
under applicable law, Purchaser acknowledges and agrees that it shall not
undertake any such reporting (unless required by law), but shall notify Seller
immediately of any such discovery. Seller’s prior written consent shall be
required prior to any interviews of any tenants or licensees of the Property by
Purchaser or its agents, employees, consultants and representatives, and Seller
shall have a right to have a representative present during all tenant or
licensee interviews.
4.1.2    Indemnity. Purchaser hereby agrees to indemnify, defend, and hold
harmless Seller, its partners, members, managers, affiliates, property manager,
and their respective officers, directors, agents, employees, and representatives
(collectively, the “Indemnified Parties”) from and against any and all liens,
claims, or damages of any kind or nature, including without limitation any
demands, actions or causes of action, assessments, losses, costs, expenses,
liabilities, interest and penalties, and reasonable attorneys’ fees suffered,
incurred, or sustained by any of the Indemnified Parties caused by the entry on
the Property by Purchaser or its agents, employees, consultants or
representatives or by Purchaser’s investigations of the Property (“Claims”)
unless such Claims arise or are caused by Seller’s gross negligence or willful
misconduct. Claims shall not include, however, existing conditions merely
discovered by Purchaser. Purchaser will promptly repair all damage to the
Property arising from Purchaser’s inspections or tests, including any damage
that may have been caused by Purchaser or its agents, employees, consultants or
representatives in the conduct of the review, and shall promptly restore the
Property substantially to its condition before such inspections and tests.
Notwithstanding anything set forth herein to the contrary, the indemnification
and restoration obligations of Purchaser in this Section 4.1.2 shall survive
Closing or the earlier termination, for any reason, of this Agreement. Purchaser
shall provide to Seller prior to its or its agents’, employees’, consultants’ or
representatives’ entry on the Property certificates of liability insurance
insuring Purchaser and Seller in an amount not less than Two Million Dollars
($2,000,000.00).
4.1.3    Termination Rights. If for any reason whatsoever Purchaser determines
that the Property or any aspect thereof is unsuitable for Purchaser’s
acquisition, Purchaser shall have the right to terminate this Agreement by
giving written notice thereof to Seller and Escrow Agent prior to the expiration
of the Study Period, and if Purchaser gives such notice of termination prior to
the expiration of the Study Period, this Agreement shall terminate and the

6

--------------------------------------------------------------------------------




Deposit shall be returned to Purchaser, and thereafter neither party shall have
any further rights or obligations hereunder (except for any obligations pursuant
to the other provisions of this Agreement which survive a termination). If
Purchaser fails to give Seller a written notice of termination prior to the
expiration of the Study Period, Purchaser shall be deemed to have elected to
proceed with the purchase of the Property pursuant to the terms hereof.
Notwithstanding anything to the contrary on this Section 4.1, but subject to
Section 3.2 hereof, Purchaser has completed its due diligence of the Property,
except with review of the current zoning of the Property and its zoning
compliance or lack thereof, and therefore, Purchaser agrees that Purchaser may
only exercise the termination right in this Section 4.1.3 prior to the
expiration of the Study Period if Purchaser determines that the current zoning
of the Property is other than as provided in the report prepared by Zoning-Info
(Site #11633) dated February 26, 2007 (the “2007 Zoning Report”) and Purchaser
determines that such difference results in the Property being unsuitable for
Purchaser’s acquisition, but for no other reason.
4.2    As Is, Where Is.
4.2.1    Express Representations. Except as provided in the express
representations and warranties of Seller set forth in Sections 5.1 and 11.1 of
this Agreement and except as may be expressly set forth in the documents
executed and delivered by Seller at Closing, and subject to the limitations of
time and money set forth in Sections 5.4 and 10.2 herein (collectively, the
“Express Representations”), Seller does not, by the execution and delivery of
this Agreement, and Seller shall not, by the execution and delivery of any
document or instrument executed and delivered in connection with Closing, make
any representation, covenant or warranty, express or implied, of any kind or
nature whatsoever, with respect to the Property, and all such representations
and warranties are hereby disclaimed.
4.2.2    Disclaimed Matters. Without limiting the generality of the foregoing,
other than the Express Representations, Seller makes, and shall make, no express
or implied warranty as to matters of zoning, acreage, building square footage,
tax consequences or revenue or expense projections related to the Property,
physical or environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, release, storage or disposal of any toxic or hazardous
waste or toxic, hazardous or regulated substance), valuation or investment
potential, governmental approvals, governmental regulations or any other matter
or attribute relating to or affecting the Property (collectively, the
“Disclaimed Matters”).
4.2.3    No person acting on behalf of Seller is authorized to make, and by
execution hereof, Purchaser acknowledges that no person has made, any
representation, agreement, statement, warranty, guarantee, covenant or promise
regarding the Property, any of the Disclaimed Matters, or the transaction
contemplated herein or the zoning, construction, physical condition or other
status of the Property except for the Express Representations. No
representation, warranty, agreement, statement, guarantee or promise, if any,
made by any person acting on behalf of Seller other than the Express
Representations will be valid or binding on Seller.

7

--------------------------------------------------------------------------------




PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS,
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (I) VALUE;
(II) THE INCOME TO BE DERIVED FROM THE PROPERTY; (III) THE SUITABILITY OF THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH MAY BE CONDUCTED THEREON,
INCLUDING, WITHOUT LIMITATION, THE POSSIBILITIES, IF ANY, FOR FUTURE DEVELOPMENT
OF THE PROPERTY; (IV) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (V) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY; (VI) THE
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
INDOOR AND OUTDOOR ENVIRONMENT AIR QUALITY, WATER, SOIL AND GEOLOGY; (VII) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDERS,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;
(VIII) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY; (IX) COMPLIANCE WITH ANY FEDERAL, STATE, AND
LOCAL ENVIRONMENTAL PROTECTION, POLLUTION, HEALTH AND SAFETY OR LAND USE LAWS,
RULES, REGULATIONS, ORDINANCES, ORDERS, REQUIREMENTS OR COMMON LAW, INCLUDING,
WITHOUT LIMITATION, TITLE III OF THE AMERICANS WITH DISABILITIES ACT OF 1990, AS
AMENDED, THE FEDERAL WATER POLLUTION CONTROL ACT, AS AMENDED, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AS AMENDED, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE SAFE DRINKING
WATER ACT, AS AMENDED, THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED,
THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS AMENDED, THE TOXIC SUBSTANCE
CONTROL ACT, AS AMENDED, AND REGULATIONS PROMULGATED UNDER ANY OF THE FOREGOING
AND ANALOGOUS STATE STATUTES AND REGULATIONS; (X) THE PRESENCE OR ABSENCE OF
HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES OR WASTE AT, ON, UNDER, OR ADJACENT TO
THE PROPERTY (SUBSECTIONS IX AND X HEREIN COLLECTIVELY REFERRED TO AS,
“ENVIRONMENTAL MATTERS”); (XI) THE CONTENT, COMPLETENESS OR ACCURACY OF THE
PROPERTY INFORMATION, THE COMMITMENT OR THE SURVEY; (XII) THE CONFORMITY OF THE
IMPROVEMENTS TO ANY PLANS OR SPECIFICATIONS FOR THE PROPERTY INCLUDING ANY PLANS
AND SPECIFICATIONS THAT MAY HAVE BEEN OR MAY BE PROVIDED TO PURCHASER; (XIII)
THE CONFORMITY OF THE PROPERTY TO PAST, CURRENT OR FUTURE APPLICABLE ZONING OR
BUILDING REQUIREMENTS; (XIV) DEFICIENCY OF ANY UNDERSHORING, (XV) DEFICIENCY OF
ANY DRAINAGE; (XVI) THE FACT THAT ALL OR A PORTION OF THE PROPERTY MAY BE
LOCATED ON OR NEAR AN EARTHQUAKE FAULT LINE; (XVII) THE EXISTENCE OF VESTED LAND
USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY; OR (XVIII)

8

--------------------------------------------------------------------------------




ANY OTHER MATTER. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING BEEN
GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY WITH QUALIFIED PERSONNEL AND
REVIEW INFORMATION AND DOCUMENTATION AFFECTING THE PROPERTY, PURCHASER IS
RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND REVIEW OF SUCH
INFORMATION AND DOCUMENTATION, AND NOT ON ANY INFORMATION PROVIDED OR TO BE
PROVIDED BY SELLER, EXCEPT AS EXPRESSLY SET FORTH IN THE EXPRESS
REPRESENTATIONS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION
MADE AVAILABLE TO PURCHASER OR PROVIDED OR TO BE PROVIDED BY OR ON BEHALF OF
SELLER WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND
THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
SUCH INFORMATION, EXCEPT AS EXPRESSLY SET FORTH IN THE EXPRESS REPRESENTATIONS.
PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT PURCHASER SHALL NOT BE ENTITLED TO
RELY ON ANY REPORTS OR OTHER PROPERTY INFORMATION SUPPLIED BY SELLER TO
PURCHASER, AND EXCEPT AS SET FORTH IN THE EXPRESS REPRESENTATIONS PURCHASER
AGREES TO FULLY AND IRREVOCABLY RELEASE SELLER FROM ANY AND ALL CLAIMS THAT
PURCHASER MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST SELLER FOR ANY COSTS, LOSS,
LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM SUCH
REPORTS OR OTHER PROPERTY INFORMATION, EXCEPT TO THE EXTENT ARISING OUT OF A
BREACH BY SELLER OF A REPRESENTATION OR WARRANTY (SUBJECT TO THE LIMITATIONS OF
TIME AND MONEY SET FORTH IN SECTIONS 5.4 AND 10.2 HEREIN) MADE IN THE EXPRESS
REPRESENTATIONS OR A BREACH OF THIS AGREEMENT. SELLER IS NOT LIABLE OR BOUND IN
ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON TO THE EXTENT NOT
EXPRESSLY SET FORTH IN THE EXPRESS REPRESENTATIONS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF
THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN “AS IS” CONDITION AND BASIS
WITH ALL FAULTS AND DEFECTS, AND THAT SELLER HAS NO OBLIGATIONS TO MAKE REPAIRS,
REPLACEMENTS OR IMPROVEMENTS EXCEPT AS MAY OTHERWISE BE EXPRESSLY STATED HEREIN.
EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS, PURCHASER IS RELYING SOLELY UPON
PURCHASER’S OWN INVESTIGATION OF THE PROPERTY.

9

--------------------------------------------------------------------------------




BY INITIALING BELOW, PURCHASER ACKNOWLEDGES THAT (i) THIS SECTION 4.2 HAS BEEN
READ AND FULLY UNDERSTOOD, (ii) PURCHASER HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE, AND (iii) PURCHASER
HAS ACCEPTED AND AGREED TO THE TERMS SET FORTH IN THIS SECTION 4.2.
________/s/ Authorized Signatory _____________
PURCHASER’S INITIALS

10

--------------------------------------------------------------------------------




4.2.4    Waiver. Without in any way limiting any provision of this Section 4.2,
Purchaser specifically acknowledges and agrees that, except with respect to the
Express Representations and the obligations of Seller set forth in Section 6.1
of this Agreement, Purchaser hereby waives, releases and discharges any claim it
has, might have had, or may have against Seller with respect to (a) the
Disclaimed Matters, (b) subject to Article 9 of this Agreement and Seller’s
other express obligations in this Agreement, the condition of the Property as of
the Closing Date, (c) the past, present or future physical, environmental,
economic or legal condition or compliance of the Property with regard to any
federal, state or local law, statute, ordinance, rule, regulation, order or
determination of any governmental authority or agency affecting the Property,
including without limitation those pertaining to Environmental Matters, or (d)
subject to Seller’s express obligations in this Agreement, any other state of
facts that exists with respect to the Property or any of the Property
Information. Notwithstanding the foregoing, nothing in Section 4.2.3 or this
Section 4.2.4 shall be deemed to be a waiver, release or agreement not to make a
claim or bring an action for any violation by Seller of its Express
Representations or any of the documents delivered at Closing, a breach of this
Agreement, a breach of any of the documents delivered at Closing, or an act
constituting fraud.
4.2.5    Waiver of Right to Receive Seller Disclosure Statement and Waiver of
Right to Rescind. Seller may be required by RCW 64.06 to provide Purchaser with
a completed commercial real estate statutory seller disclosure statement (the
“Seller Disclosure Statement”). Purchaser and Seller agree that to the extent
permissible, Purchaser intends to waive any and all rights Purchaser may have
with respect to both the right to receive a Seller Disclosure Statement and the
right to rescind this Agreement based on such Seller Disclosure Statement.
Notwithstanding such understanding, Purchaser and Seller wish to comply with RCW
64.06, which provides that Purchaser may waive its right to receive the Seller
Disclosure Statement; provided, however, if the answer to any of the questions
in the section of the Seller Disclosure Statement entitled “Environmental” would
be “yes,” Purchaser may not waive the receipt of the “Environmental” section of
the Seller Disclosure Statement. By executing this Agreement, Purchaser
acknowledges that (i) Purchaser has received, approved and accepted the
“Environmental” section of the Seller Disclosure Statement, a copy of which is
attached to this Agreement as Schedule 4.2.5 and (ii) Purchaser waives its right
to receive any of the other sections of the Seller Disclosure Statement.
Purchaser further agrees that any information discovered by Purchaser concerning
the Property shall not obligate Seller to prepare and deliver to Purchaser a
revised or updated Seller Disclosure Statement. Purchaser hereby waives any
right to receive any updated or revised Seller Disclosure Statement, regardless
of the source of any new information. Purchaser further warrants that it is a
sophisticated purchaser who is familiar with the ownership and development of
real estate projects similar to the Property and Purchaser has or will have
adequate opportunity to complete such independent inspections of the Property it
deems necessary, and will acquire the Property solely on the basis of and in
reliance upon such examinations and not on any information provided in any
Seller Disclosure Statement or otherwise provided or to be provided by Seller
(other than as expressly provided in this Agreement).

11

--------------------------------------------------------------------------------




PURCHASER HEREBY WAIVES, TO THE FULLEST EXTENT PERMISSIBLE BY LAW, THE RIGHT TO
RESCIND THIS AGREEMENT PURSUANT TO ANY PROVISION OF RCW 64.06. IT IS THE INTENT
OF PURCHASER AND SELLER, TO THE FULLEST EXTENT PERMISSIBLE BY LAW, THAT ANY
SELLER DISCLOSURE STATEMENT PROVIDED BY SELLER WILL NOT BE RELIED UPON BY
PURCHASER, AND SHALL GIVE PURCHASER NO RIGHTS WITH RESPECT TO SELLER OR UNDER
THIS AGREEMENT. THIS WAIVER OF THE RIGHT TO RESCIND APPLIES TO THE SELLER
DISCLOSURE STATEMENT PROVIDED ON OR BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT
AND APPLIES PROSPECTIVELY TO ANY UPDATED OR REVISED SELLER DISCLOSURE STATEMENTS
THAT MAY BE PROVIDED BY SELLER TO PURCHASER.
________/s/ Authorized Signatory ____________
PURCHASER'S INITIALS

12

--------------------------------------------------------------------------------




4.2.6    Survival. The provisions of this Section 4.2 shall survive the final
Closing and any termination of this Agreement and shall not be merged into the
closing documents.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES.
5.1    Seller’s Representations and Warranties. As a material inducement for
Purchaser to enter into this Agreement, Seller represents to Purchaser, as of
the Effective Date, as follows:
5.1.1    Organization. Seller is duly formed and validly existing under the laws
of the jurisdiction of its organization and is qualified to transact business in
the jurisdiction where the Property is located.
5.1.2    Authority/Consent. Seller possesses all requisite power and authority,
and has taken all actions required by its organizational documents and
applicable law, to execute and deliver this Agreement and will, by Closing, have
taken all actions required by its organizational documents and applicable law to
consummate the transactions contemplated by this Agreement.
5.1.3    Litigation. Except as may be disclosed on Schedule 5.1.3 attached
hereto, and except for any claims (such as slip and fall and similar claims) and
resulting litigation that are covered by Seller’s insurance, to Seller’s
knowledge, no action, suit or other proceeding (including, but not limited to,
any condemnation action) is pending or has been threatened in writing that
concerns or involves the Property which would, if determined adversely to
Seller, materially and adversely affect the use or value of the Property or
affect Seller’s ability to fulfill its obligations under this Agreement.
5.1.4    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, has been threatened in writing, against Seller.
5.1.5    Contracts. To Seller’s knowledge, except for the Contracts referenced
on Schedule 1.6, the Permitted Exceptions and the Leases, and subject to Section
6.1.3 below, there are no material contracts or agreements with respect to the
Property to which Seller is a party or by which it is bound relating to
construction, architectural services, parking, maintenance or other supplies or
services, management, leasing or brokerage services, or any equipment leases
that are currently in effect and will be in effect after Closing.
5.1.6    Employees. Seller has no employees.
5.1.7    Leases.
(i)    To Seller’s knowledge, except for the Leases and Licenses, and all
amendments thereto, referenced on Schedule 1.4, and leases, licenses, or other
occupancy agreements which may be entered into by Seller pursuant to Section

13

--------------------------------------------------------------------------------




6.1.1 hereof, there are no leases, rental agreements, license agreements or
other occupancy agreements to which Seller is a party currently in effect which
will affect the Property after Closing.
(ii)    To Seller’s knowledge, each Lease and each License is in full force and
effect.
(iii)    To Seller’s knowledge, Seller has provided or will provide Purchaser
with complete copies of all Leases and Licenses, including all amendments
thereto in Seller’s possession.
(v)    To Seller’s knowledge, (a) except as may be described in Schedule
8.5.8(i) attached hereto, all tenant improvement allowances currently due and
payable by Seller as landlord or licensor under or in connection with the
current terms of the Leases and Licenses have been paid in full, and (b) except
as may be described in Schedule 8.5.8(ii) attached hereto, there are no
outstanding brokerage or leasing commissions currently due and payable by
Seller.
(vi)    To Seller’s knowledge, attached hereto as Schedule 1.5 is a true and
complete list of security deposits currently held by Seller, as landlord or
licensor, under the Leases and Licenses.
5.1.8    Violations of Law. Except as set forth on Schedule 5.1.8 or as may be
included in the Property Information, Seller has not received written notice
from any governmental authority of any material violation of any federal, state,
county or municipal laws, ordinances, orders, regulations and requirements
affecting the Property or any portion thereof (including the conduct of business
operations thereon) which violation remains unresolved and which violation would
materially and adversely affect the Property or the operation thereof.
5.1.9    Environmental Reports. To Seller’s knowledge, complete copies of all
final environmental/hazardous waste studies and reports relating to the Property
which are in Seller’s possession (collectively, the “Environmental Reports”)
have been furnished or will be furnished to Purchaser.
5.1.10    Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” (as those terms are defined in the Internal Revenue Code
of 1986, as amended, and related Income Tax Regulations).
5.1.11    No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organizational documents of Seller or any lease, mortgage,
loan agreement, covenant, or other agreement or instrument to which Seller is a
party or by which Seller or the Property is bound.
5.1.12    OFAC. Neither Seller nor, to Seller’s knowledge, any of its equity
owners, nor to Seller’s knowledge any of their respective employees, officers or
directors, is a person or entity with whom U.S. persons or entities are
restricted from doing business under

14

--------------------------------------------------------------------------------




regulations of the Office of Foreign Asset Control of the Department of the
Treasury (“OFAC”), (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any similar statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.
5.2    Purchaser’s Representations and Warranties. As a material inducement for
Seller to enter into this Agreement, Purchaser represents to Seller, as of the
Effective Date, as follows:
5.2.1    Organization. Purchaser is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its organization and, as of the
Closing Date, will be qualified to transact business in the jurisdiction where
the Property is located.
5.2.2    Authority/Consent. Purchaser possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law, and has obtained all necessary consents, to execute and deliver
this Agreement and will, by Closing, have taken all actions required by its
organizational documents and applicable law to consummate the transactions
contemplated in this Agreement.
5.2.3    OFAC. Neither Purchaser, nor to Purchaser’s actual knowledge, any of
its equity owners, any of their respective officers or directors, is a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of OFAC (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any similar statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other similar governmental action.
5.2.4    No Conflicts. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not: (i) violate any judgment, order, injunction, or decree to which Purchaser
is subject, or (ii) conflict with, result in a breach of, or constitute a
default under the organizational documents of Purchaser or any lease, mortgage,
loan agreement, covenant, or other agreement or instrument to which Purchaser is
a party or by which Purchaser is bound.
5.2.5    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Purchaser’s
knowledge, has been threatened in writing, against Purchaser.
5.3    Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge, without independent
investigation or inquiry, of Andy Wattula who is the asset manager for the
Property and is a vice president of Seller. There shall be no personal liability
on the part of Andy Wattula arising out of any representations or warranties
made herein or otherwise. To the extent a Tenant Estoppel (defined in Section
6.5 below) is provided to Purchaser which sets forth information with respect to
any item as to which Seller has made a representation or warranty, then Seller’s
representations and warranties with

15

--------------------------------------------------------------------------------




respect to such information will thereafter be null and void and of no further
force and effect and Purchaser shall rely exclusively on the information in such
Tenant Estoppel.
5.4    Survival. All of the representations and warranties set forth in this
Article 5 shall survive the Closing for a period of six (6) months (“Survival
Period”), subject to the provisions of Article 10 of this Agreement. Purchaser
shall provide Seller with written notice (a “Notice of Breach”) of any alleged
breach or failure of any representation or warranty made by Seller and
specifying the nature thereof within ten (10) Business Days after Purchaser’s
discovery of such alleged breach or failure. Purchaser shall commence any
action, suit, or proceeding with respect to any breach or failure that is the
subject of the Notice of Breach, if at all, on or before the date that is thirty
(30) days after the expiration of the Survival Period (the “Suit Deadline”).
Seller acknowledges and agrees that the resolution of such action, suit, or
proceeding may not occur until after the expiration of the Survival Period and
the Survival Period shall be deemed to be tolled with respect to (and only with
respect to) any alleged breach or failure of a representation or warranty of
which Seller receives a Notice of Breach before the expiration of the Survival
Period, provided Purchaser files an action, suit or proceeding with respect
thereto prior to the Suit Deadline. Notwithstanding the foregoing to the
contrary, Seller shall have no liability in connection with this Agreement by
reason of any inaccuracy of a representation or warranty if, and to the extent
that, such inaccuracy is disclosed to Purchaser or otherwise included in the
Property Information or known to Purchaser at the time of the Closing, and
Purchaser elects, nevertheless, to consummate the transaction contemplated
hereby.
ARTICLE 6
COVENANTS OF SELLER PRIOR TO CLOSING.
6.1    Operation of Property. From the Effective Date until the Closing, Seller
shall operate the Property in accordance with the terms of this Section 6.1.
6.1.1    From the Effective Date until the Closing, Seller shall continue to
operate, maintain and repair the Property in the ordinary course of business and
to the standard that Seller has operated the Property to date, but shall not
take any of the following actions after the expiration of the Study Period
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, delayed or conditioned and which consent shall be deemed
granted in the event that Purchaser fails to respond to a written request for
its consent within three (3) Business Days: (a) make or permit to be made any
material alterations to or upon the Property (provided, however, Purchaser’s
consent shall not be required for repairs or other work of an emergency nature,
as required by law, or under any Lease or License, provided that Seller shall
notify Purchaser of such work as soon as practicable), (b) enter into any
contracts for the provision of services and/or supplies to the Property which
are not terminable without premium or penalty by Purchaser upon no more than
thirty (30) days’ prior written notice, or amend or modify any of the Contracts
in any material respect, unless such Contract, as amended, may be terminated
without premium or penalty by Purchaser upon no more than thirty (30) days’
prior written notice, (c) enter into any leases, licenses, or other occupancy
agreements with respect to the Property or any part thereof, or extend (except
pursuant to a provision of an existing Lease or License), terminate or cancel
(except in the event of a tenant default), or otherwise amend (except pursuant
to a provision of an existing Lease or License) any of the Leases or Licenses,
(d) remove or permit the removal from the Property of any fixtures, mechanical
equipment, or

16

--------------------------------------------------------------------------------




any other item included in the Property except when replaced with items of equal
or greater quality and value by Seller prior to Closing, and except for the use
and consumption at the Property of inventory, office and other supplies and
spare parts, and the replacement of worn out, obsolete and defective tools,
equipment and appliances, in each case in the ordinary course of business,
(e) subject to Section 6.6 below, settle, compromise, withdraw or terminate any
real estate tax appeal or proceeding affecting the Property, or (f) grant any
easements or title encumbrances that will affect the Property after the Closing
Date. Notwithstanding the foregoing, Seller shall provide Purchaser with written
notice of Seller’s taking any of such actions in clauses (a) through (f) at
least one (1) Business Day prior to the expiration of the Study Period.
6.1.2    Notwithstanding the foregoing, Seller shall have no obligation to
Purchaser to make or perform any capital repairs or replacements unless required
to do so to meet its obligations as landlord under the Leases or by applicable
law.
6.1.3    Not later than the expiration of the Study Period, Purchaser may
deliver a written notice to Seller setting forth which, if any, of the Contracts
Purchaser has elected to have Seller terminate. Seller will deliver notices of
termination at Closing terminating those Contracts that Seller is timely
notified hereunder to terminate by Purchaser, provided that (i) such Contracts
are terminable in accordance with their terms and (ii) Purchaser shall be
responsible for, and shall indemnify Seller for any termination penalties or
fees arising from such termination. At Closing, Seller shall assign to
Purchaser, to the extent assignable, and Purchaser shall assume, the Contracts
pursuant to the Assignment and Assumption Agreement (as defined in Section
8.2.1.4). Notwithstanding anything contained herein to the contrary, Seller
agrees to cause the existing property management agreements between Seller and
BCSP V Property Management LLC and BCSP V Property Management LLC and CBRE, Inc.
(collectively, the “Property Management Agreement”), the existing Leasing
Services Agreement between Seller and CBRE, Inc. (“CBRE”) (the “Exclusive
Leasing Agreement”) and the Retail Leasing Services Agreement between Seller and
Wallace Properties, Inc. (“Wallace”) (the “Retail Leasing Agreement”) to be
terminated effective as of the Closing Date. Notwithstanding the termination of
the Exclusive Leasing Agreement, if Purchaser enters into a Lease at the
Property with a prospective tenant listed on Exhibit K attached hereto and
pursuant to and in accordance Section 7 of the Exclusive Leasing Agreement a
brokerage commission is due under the Exclusive Leasing Agreement as a result of
such Lease, Purchaser shall pay any such commission(s), and shall indemnify
Seller from any claims resulting from Purchaser’s failure to pay such
commissions. Notwithstanding the foregoing, nothing in this Section 6.1.3 shall
limit Purchaser’s ability to negotiate an alternative payment arrangement with
CBRE with respect to such Lease or tenant prospects.
6.2    Notices. Promptly after receipt, Seller shall provide Purchaser with true
and complete copies of any written notices that Seller receives after the
Effective Date from any governmental authority with respect to (i) any special
assessments or proposed increases in the valuation of the Property; (ii) any
condemnation or eminent domain proceedings affecting the Property or any portion
thereof; or (iii) any material violation of any environmental law or any zoning,
health, fire, safety or other law, regulation or code applicable to the
Property. In addition, Seller shall deliver or cause to be delivered to
Purchaser, promptly upon the giving or

17

--------------------------------------------------------------------------------




receipt thereof by Seller, true and complete copies of any written notices of
default given or received by Seller after the Effective Date under any of the
Leases or Licenses.
6.3    Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing which is instituted after the
Effective Date and which concerns or affects Seller or the Property, other than
any such matters (such as slip and fall and similar claims) that are covered by
Seller’s insurance, except for the standard deductible.
6.4    Insurance. Prior to Closing, Seller will maintain Seller’s existing
insurance coverage or substantially similar replacement coverage with respect to
the Property.
6.5    Tenant Estoppels. Seller shall request from each of the tenants under a
Lease an estoppel certificate in substantially the form of Exhibit C-1 attached
hereto, provided, however, if such tenant’s Lease attaches or prescribes a form
of, or content of, an estoppel certificate, such tenant may deliver an estoppel
certificate conforming to such tenant’s Lease (collectively, the “Tenant
Estoppels”).
6.6    Tax Reduction Proceedings. Seller may file and/or prosecute an
application for the reduction of the assessed valuation of the Property or any
portion thereof for real estate taxes or a refund of real estate taxes
previously paid (a “Tax Certiorari Proceeding”) to King County, Washington, the
state of Washington (through the State Board of Tax Appeals or otherwise) and/or
a court of competent jurisdiction for any fiscal year and shall the right
withdraw, settle or otherwise compromise Tax Certiorari Proceedings affecting
real estate taxes assessed against the Property. The amount of any tax refunds
(net of reasonable attorneys' fees and other reasonable costs of obtaining such
tax refunds) with respect to any portion of the Property for the tax year in
which the Apportionment Time (as defined in Section 8.5.3 below) occurs shall be
apportioned between Seller and Purchaser as of the Apportionment Time with a
prior allocation of the portion thereof which must be returned to tenants or
licensees pursuant to the terms of the Leases or Licenses; Seller hereby
agreeing to be responsible for the return of such refund to such tenants or
licensees for the period up to and including the Apportionment Time and
Purchaser having such obligation for the return of such refunds attributable to
the period from and after the Closing Date. If, in lieu of a tax refund, a tax
credit is received with respect to any portion of the Property for the tax year
in which the Apportionment Time occurs, then with a prior allocation of the
portion thereof which must be returned to tenants or licensees pursuant to the
terms of their Leases or Licenses in the same manner as set forth above, (x)
within thirty (30) days after receipt by Seller or Purchaser, as the case may
be, of evidence of the actual amount of such tax credit (net of attorneys' fees
and other costs of obtaining such tax credit), the tax credit apportionment
shall be readjusted between Seller and Purchaser, and (y) upon realization by
Purchaser of a tax savings on account of such credit, Purchaser shall pay to
Seller an amount equal to the savings realized (as apportioned). All refunds,
credits or other benefits applicable to any fiscal period prior to the fiscal
year in which the Closing shall occur shall belong solely to Seller (and
Purchaser shall have no interest therein) and, if the same shall be paid to
Purchaser or anyone acting on behalf of Purchaser, same shall be paid to Seller
within five (5) days following receipt thereof. The provisions of this Section
6.6 shall survive the Closing.

18

--------------------------------------------------------------------------------




ARTICLE 7
CONDITIONS PRECEDENT TO CLOSING.
7.1    Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date of the following conditions, any of which may be waived in writing
by Purchaser in Purchaser’s sole and absolute subjective discretion:
7.1.1    Title. A final examination of the title to the Land by the Title
Company shall disclose no title exceptions except for the Permitted Exceptions
and other matters approved or deemed approved by Purchaser in accordance with
this Agreement. Notwithstanding anything to the contrary herein, if Purchaser
delivers to Seller a form of title commitment acceptable to Purchaser prior to
the expiration of the Study Period that does not set forth any requirements
inconsistent with the terms of this Agreement, then, the form of Title Policy
that shall be delivered to Purchaser at Closing shall be the form of title
policy provided for in such title commitment delivered to Seller, together with
all endorsements, if any, attached thereto.
7.1.2    Tenant Estoppels. Seller shall have obtained and delivered to
Purchaser, at least one (1) Business Day before the Closing Date, executed
Tenant Estoppels from (i) the Major Tenants (as hereafter defined), (ii) at
least two (2) of the Other Major Tenants, and (iii) tenants which, when combined
with the Major Tenants and the Other Major Tenants, comprise at least seventy
percent (70%) of the occupied rentable area of the Buildings, with such Tenant
Estoppels not indicating any material defaults under the applicable Lease or any
material inconsistencies with respect to the facts or information set forth in
the applicable Lease, except to the extent the same have been disclosed by any
of the Seller’s representations and warranties under this Agreement (the
“Required Estoppel Percentage”). As used herein, the term “Major Tenants” shall
refer to Blucora, US Bank National, Visa USA and Flagstar Bank. As used herein,
the term “Other Major Tenants” shall refer to Premier Office Centers, Construx
Software, Penn Mutual, URS and Union Bank.
7.1.3    Delivery of Closing Documents. Seller shall have delivered each of the
Closing Documents required to be delivered under Section 8.2.1 of this
Agreement.
7.1.4    Covenants, Representations and Warranties. Seller shall have performed
and observed in all material respects, all covenants of Seller under this
Agreement. Seller shall not be in material breach of any of covenants,
representations and warranties it has made in this Agreement. In addition, there
shall not exist any facts or circumstances that would make any of the Seller’s
Express Representations untrue in any material adverse respect as of the Closing
Date. Notwithstanding the foregoing, if a change in circumstances occurs after
the Effective Date which is not otherwise a breach or default by Seller under
the terms of this Agreement and such change of circumstances requires a
representation and warranty made by the Seller to be modified in order for such
representation and warranty to be accurate as of Closing, then Seller shall
provide written notice of such change (if such change is actually known to
Seller), the representation and warranty shall be deemed remade as so modified,
and Seller shall not be in breach of or in default under this Agreement by
virtue of such change in circumstances or modification, and Purchaser shall have
the right to terminate this Agreement and receive a refund of the Deposit within
five (5) Business Days of Purchaser’s receipt of

19

--------------------------------------------------------------------------------




written notice of change in representation or warranty from Seller, if such
modification is material and adverse as reasonably determined by Purchaser;
provided, however, that in no event shall Purchaser be permitted to so terminate
this Agreement if: (i) Purchaser had actual knowledge of the change in
circumstances prior to the expiration of the Study Period, (ii) the change in
circumstances is expressly permitted by the terms of this Agreement; (iii) the
change in circumstance is due to the natural expiration of a Lease or License by
its terms; (iv) the change in circumstance is caused by the act of Purchaser or
its agents; (v) with respect to a change in circumstance that requires a
modification to the representation set forth in Section 5.1.3 (Litigation), the
action , suit or other proceeding is covered by Seller’s insurance (other than
standard deductibles), or, if not covered by Seller’s insurance and if the
adverse affect of such proceeding if determined adversely to Seller, would
reasonably be expected to be less than $2,000,000.00 and Seller has agreed in
writing to indemnify, defend and hold harmless Purchaser, its officers,
directors, agents, employees, affiliates and representatives from and against
any and all loss, cost, damage, claim, expense, liability, interest, penalties,
and reasonable attorney’s fees caused by, arising out of or relating to such
action, suit or proceeding (and Seller has caused a direct or indirect
beneficial owner of Seller with a tangible net worth appropriate to satisfy such
obligations, as reasonably determined by Purchaser, to guaranty such agreement
of Seller to indemnify, defend and hold harmless Purchaser); (vi) with respect
to a change in circumstance that requires a modification to the representations
set forth in Section 5.1.7 (Leases), the modification was not caused by a breach
or default of Seller under this Agreement (provided, however, that Purchaser may
terminate this Agreement if there is a material and adverse change to a
representation of Seller in Section 5.1.7 made to knowledge, if the factual
matter that is the subject to the representation on the Effective Date is false
notwithstanding any lack of Seller knowledge), (vii) with respect to a change in
circumstance that requires a modification to the representation set forth in
Section 5.1.8 (Violations of Law), the written notice from governmental
authority relates to a circumstance existing as of the expiration of the Study
Period.
7.2    Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation
to sell the Property is subject to satisfaction, on or before the Closing Date
of the following conditions, any of which may be waived in writing by Seller, in
Seller’s sole and absolute subjective discretion:
7.2.1    Covenants. Purchaser shall have performed and observed, in all material
respects, all covenants of Purchaser under this Agreement.
7.2.2    Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date
7.2.3    Delivery of Closing Documents and Payment of Purchase Price. Purchaser
shall have delivered each of the Closing Documents required to be delivered
under Section 8.3.1 of this Agreement and shall have paid into escrow the
balance due of the Purchase Price.
7.3    Failure of a Condition.

20

--------------------------------------------------------------------------------




7.3.1    General. If any condition precedent to Purchaser’s obligation to close
the transactions contemplated by this Agreement, as set forth in Section 7.1 or
Section 14.16.7 of this Agreement, has not been satisfied on or before the
Closing Date, then Purchaser shall give notice to Seller of the condition or
conditions that Purchaser asserts are not satisfied. If the conditions specified
in such notice are not satisfied within ten (10) Business Days after receipt of
such notice (with the Closing Date automatically being extended to accommodate
such ten (10) Business Day period), then Purchaser may terminate this Agreement
by written notice to Seller and Escrow Agent, whereupon neither party shall have
any further rights or obligations hereunder (other than any obligations of
either party that expressly survive termination) and the Deposit shall be
returned to Purchaser. Notwithstanding anything contained herein to the
contrary, if any of the conditions precedent to Purchaser’s obligation to close,
as set forth in Section 7.1 of this Agreement, are not satisfied within the ten
(10) Business Day period specified above and the same are reasonably susceptible
of being cured, Seller shall have the right to extend such period in which to
satisfy the unsatisfied condition for a period of up to thirty (30) additional
days, by giving written notice thereof to the Purchaser and Escrow Agent within
the initial ten (10) Business Day period referenced above. Purchaser shall have
the right to waive the unsatisfied condition or conditions by written notice to
Seller and Escrow Agent given within five (5) Business Days after expiration of
the applicable satisfaction period without satisfaction having occurred, in
which event the Closing Date shall be the date that is five (5) Business Days
after Seller’s receipt of Purchaser’s waiver notice. If the Closing Date is
extended pursuant to this paragraph, then the Closing Date shall be the date
that is the earlier to occur of five (5) Business Days after (a) the date that
the unsatisfied condition has been satisfied (but no later than the applicable
cure period(s) described above), or (b) Seller’s receipt of Purchaser’s waiver
notice. It is understood and agreed that the failure of any condition set forth
in Section 7.1 hereof that is not reasonably susceptible of being cured within
the time allotted shall not constitute a default, breach of a covenant, or other
failure to perform by Seller hereunder unless such failed condition was caused
by Seller’s willful and intentional actions in violation of its covenants set
forth in Section 6.1.1hereof.
If any condition precedent to Seller’s obligation to close the transactions
contemplated by this Agreement, as set forth in Section 7.2 of this Agreement,
has not been satisfied on or before the Closing Date, then Seller shall give
notice to Purchaser of the condition or conditions that Seller asserts are not
satisfied. If the conditions specified in such notice are not satisfied within
ten (10) Business Days after receipt of such notice (with the Closing Date
automatically being extended to accommodate such ten (10) Business Day period),
then Seller may terminate this Agreement by written notice to Purchaser and
Escrow Agent, whereupon neither party shall have any further rights or
obligations hereunder (other than any obligations of either party that expressly
survive termination) and the Deposit shall be returned to Purchaser (unless the
applicable conditions are not satisfied due to a default by Purchaser under this
Agreement, in which case the Deposit shall be paid to Seller). Seller shall have
the right to waive the unsatisfied condition or conditions by written notice to
Purchaser and Escrow Agent given within five (5) Business Days after expiration
of the applicable satisfaction period without satisfaction having occurred. If
the Closing Date is extended pursuant to this paragraph, then the Closing Date
shall be the date that is the earlier to occur of five (5) Business Days after
(a) the date that the unsatisfied condition has been satisfied (but no later
than the applicable cure period(s) described above), or (b) Purchaser’s receipt
of Seller’s waiver notice. Notwithstanding the foregoing or anything set forth
herein to the contrary, in no event shall the

21

--------------------------------------------------------------------------------




Closing Date be extended with respect to Purchaser’s failure to fund into escrow
the balance of the Purchase Price due at Closing as required under this
Agreement, unless expressly agreed by Seller in writing in Seller’s sole and
absolute discretion.
7.3.2    Waiver. If the transaction contemplated by this Agreement closes, the
parties shall be deemed to have waived any and all unmet or unsatisfied
conditions subject to the provisions of Sections 5.4 and 10.2 hereof.
ARTICLE 8
CLOSING.
8.1    Closing Date. The consummation of the transactions contemplated hereby
(the “Closing”) shall be conducted by delivery of documents and funds in escrow
to Escrow Agent on January 14, 2013 (the “Designated Closing Date, as such date
may be extended in accordance with this Agreement, the “Closing Date”); TIME
BEING STRICTLY OF THE ESSENCE. Purchaser and Seller agree to finalize and
execute all documents necessary for the consummation of the transaction
contemplated herein, including, but not limited to, the Settlement Statement (as
defined in Section 8.2.1.7), and to deliver all such documents to the Escrow
Agent in escrow not later than 5:00 p.m. (Pacific time) on the Business Day
immediately preceding the Closing Date to ensure the orderly and timely close of
escrow and disbursement of all funds necessary for Closing by not later than
11:00 a.m. (Pacific time) on the Closing Date. Notwithstanding anything herein
to the contrary, if, despite reasonable efforts, Purchaser is unable to finalize
its acquisition financing on or before 5:00 p.m. (Pacific time) on January 10,
2014 (the “Extension Deadline”), Purchaser shall have the right, to be exercised
by written notice thereof to Seller on or before the Extension Deadline, to
extend the Closing Date to a date set forth in said written notice which is not
later than fifteen (15) days after the Designated Closing Date; provided,
however, that, on or before the Extension Deadline, Purchaser deposits with the
Escrow Agent an additional deposit in the amount of FIVE MILLION AND NO/100
DOLLARS ($5,000,000.00) (the “Extension Deposit”). The Extension Deposit shall
be applicable toward the Purchase Price at Closing but shall be non-refundable
to Purchaser except in the event of a Seller default under this Agreement, a
failure of a condition precedent to Purchaser’s obligation to close or as
otherwise expressly set forth herein.
8.2    Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:
8.2.1    Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:
8.2.1.1    Special Warranty Deed substantially in the form of Exhibit D hereto
(the “Deed”);
8.2.1.2    Bill of Sale, substantially in the form of Exhibit E hereto;
8.2.1.3    Assignment and Assumption Agreement with respect to the Leases and
Licenses, substantially in the form of Exhibit F-1 hereto;

22

--------------------------------------------------------------------------------




8.2.1.4    Assignment and Assumption Agreement with respect to the Contracts,
Permits and Intangibles, substantially in the form of Exhibit F-2 hereto (the
“Assignment and Assumption Agreement”);
8.2.1.5    Certificate of Non-Foreign Status, substantially in the form of
Exhibit G hereto;
8.2.1.6    Letters to each tenant under the Leases and each licensee under the
Licenses, substantially in the form of Exhibit H hereto, notifying tenants and
licensees of the conveyance of the Property to Purchaser and advising them that,
following the Closing Date, all future payments of rent are to be made to
Purchaser or at Purchaser’s direction;
8.2.1.7    Settlement statement prepared by Escrow Agent showing all of the
payments, adjustments and prorations provided for in Section 8.5 of this
Agreement or otherwise agreed upon by Seller and Purchaser (the “Settlement
Statement”);
8.2.1.8    Such transfer tax forms as may be required as a condition to the
recordation of the Deed or as may be required in connection with the transfer of
the Property (including a Real Estate Excise Tax Affidavit);
8.2.1.9    Subject to Section 7.1.4 of this Agreement, a certificate signed by
Seller stating that each of Seller’s representations and warranties contained in
Section 5.1 of this Agreement is true and correct in all material respects as of
the Closing Date, provided, however, that, subject to Section 7.1.4 above, if
any of the representations and warranties have changed since the Effective Date,
then Seller shall revise the representations and warranties to conform to the
changed circumstances and shall set forth such changed representations and
warranties in such certificate;
8.2.1.10    An Owner’s Affidavit substantially in the form of Exhibit I attached
hereto (the “Owner’s Affidavit”). Seller shall also deliver to the Title Company
and Purchaser such evidence as may be reasonably required by the Title Company
with respect to the authority of the person(s) executing the Deed and the other
documents required to be executed by Seller on behalf of Seller;
8.2.1.11    Evidence of the termination of the Property Management Agreement,
the Exclusive Leasing Agreement and the Retail Leasing Agreement effective as of
the Closing Date and copies of notices of termination of such other Contracts as
are to be terminated in accordance with Section 6.1.3;
8.2.1.12    Such transfer documentation as may be necessary to transfer all
tenant security deposits held by Seller under the Leases or Licenses in the form
of a letter of credit (“Letters of Credit”) or any other non-cash form; and
8.2.2    Original Property Information Documents. Seller will deliver to
Purchaser, or make available to Purchaser at the Property, originals within
Seller’s possession of all Leases, Licenses, Contracts and Permits.

23

--------------------------------------------------------------------------------




8.2.3    Keys. Seller will deliver to Purchaser, or make available to Purchaser
at the Property, all keys to the Improvements in the possession or subject to
the control of Seller, including, without limitation, master keys as well as
combinations, card keys and cards for the security systems, if any.
8.2.4    Costs. Seller will pay all costs allocated to Seller pursuant to
Section 8.5.1 of this Agreement.
8.3    Purchaser’s Obligations at the Closing. At the Closing, Purchaser will
do, or cause to be done, the following:
8.3.1    Closing Documents. Purchaser shall execute, acknowledge (if necessary)
and deliver originals of the following documents:
8.3.1.1    Bill of Sale in the form of Exhibit E hereto;
8.3.1.2    Assignment and Assumption Agreement with respect to the Leases and
Licenses in the form of Exhibit F-1 hereto;
8.3.1.3    Assignment and Assumption Agreement;
8.3.1.4    Settlement Statement;
8.3.1.5    Such transfer tax forms as may be required as a condition to the
recordation of the Deed or as may be required in connection with the transfer of
the Property (including a Real Estate Excise Tax Affidavit);
8.3.1.6    Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and
8.3.1.7    A certificate signed by Purchaser stating that each of Purchaser’s
representations and warranties contained in Section 5.2 of this Agreement is
true and correct in all material respects, provided, however, that if any of the
representations and warranties have changed since the Effective Date, then
Purchaser shall revise the representations and warranties to conform to the
changed circumstances and shall set forth such changed representations and
warranties in such certificate.
8.3.2    Payment of Consideration. Purchaser shall fund to Escrow Agent a sum
equal to the remaining portion of the Purchase Price owed by Purchaser in
accordance with Section 2.1.3 of this Agreement. As part of the Closing under
this Agreement, in accordance with this Agreement and the Escrow Agreement,
Escrow Agent shall disburse, via federal funds wire transfer of immediately
available funds, to an account designated by Seller in a written notice to
Escrow Agent delivered on or prior to the Closing Date, with such notice to
contain all information necessary for Escrow Agent to effectuate such transfer,
the amount due to Seller as shown on the Settlement Statement.

24

--------------------------------------------------------------------------------




8.3.3    Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 8.5.1 of this Agreement.
8.4    Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
Escrow Agent and in accordance with this Agreement and the Escrow Agreement.
8.5    Costs and Adjustments at Closing. Seller shall prepare and submit to
Purchaser for Purchaser’s review, at least five (5) Business Days prior to the
Closing Date, a draft proration statement setting forth the prorations and
adjustments contemplated by this Agreement. At least three (3) Business Days
prior to the Closing Date, Seller and Purchaser shall submit the same to the
Escrow Agent and the Escrow Agent shall prepare the Settlement Statement and
submit the same to Seller and Purchaser for their approval at least two (2)
Business Days prior to the Closing Date.
8.5.1    Transaction Expenses. Any closing or escrow fees of Escrow Agent shall
be paid fifty percent (50%) by Seller and fifty percent (50%) by Purchaser.
Seller shall pay (i) all costs and fees for Seller’s representatives and
consultants (except as set forth in this Section 8.5.1 below), (ii) all fees and
costs associated with delivering title to the Property in the condition required
by Article 3 of this Agreement; (iii) all excise and transfer taxes associated
with the transfer of the Land and Improvements to Purchaser, (iv) all costs and
fees for title examination, title insurance and related Title Company charges
associated with the issuance of the PTR and the payment of the premium for the
CLTA portion of the Title Policy; and (v) the costs relating to the Existing
Survey. Purchaser shall pay (or reimburse Seller for) (i) any endorsements to
the Title Policy or any extended coverage and, if applicable, the issuance of
the Purchaser’s lender’s title insurance policy and any updates or endorsement
thereto required by Purchaser’s lender, (ii) all costs associated with the
Updated Survey or any updates thereto, (iii) all costs associated with
Purchaser’s due diligence studies and investigations of the Property, (iv) if
applicable, all costs associated with Purchaser’s financing of its purchase of
the Property, including, without limitation, all recording fees and taxes, and
(v) all sales and use taxes associated with the transfer of the Personal
Property to Purchaser. Subject to Section 14.13 below, Seller and Purchaser
shall each pay its respective attorneys’ fees.
8.5.2    Security Deposits. Seller shall pay to Purchaser, as a credit against
the Purchase Price, the amount of any cash security deposits actually received
by Seller pursuant to the Leases and Licenses and not yet refunded to tenants or
licensees or applied pursuant to the Leases and Licenses. With respect to any
security deposits that are held in the form of Letters of Credit or any form
other than cash, Seller shall deliver to Purchaser at the Closing the original
Letters of Credit or other applicable documents together with such original
transfer and assignment documentation as may be necessary to effect the transfer
of each Letter of Credit or other non-cash security deposit, provided any
transfer fees or other costs shall be borne by the Purchaser.
8.5.3    Rents. All rents, percentage rents, common area charges, operating
expenses, real estate taxes, parking charges and other costs or charges paid by
tenants under the Leases and licensees under the Licenses (collectively,
“Rents”) shall be prorated as of the Apportionment Time (as defined below), to
the extent actually collected by Seller prior to the

25

--------------------------------------------------------------------------------




Closing Date. All Rents received from tenants or licensees after Closing by
Seller or Purchaser will first be applied to such charges as are then due for
the month in which Closing occurs and prorated appropriately between the parties
based on the Apportionment Time, and then applied to any delinquencies in their
reverse order of accrual until such delinquencies have been satisfied in full.
For a period of one (1) year after Closing, Purchaser shall use good faith and
commercially reasonable efforts to collect from the tenants and licensees all
Rents that are delinquent for the period prior to Closing by billing such
tenants and licensers, but Purchaser need not institute any legal proceedings.
Purchaser shall remit to Seller any Rents received by Purchaser subsequent to
Closing which are attributable to periods prior to Closing within ten (10)
Business Days from Purchaser’s receipt of such Rents, together with appropriate
supporting documentation. Seller shall remit to Purchaser any Rents received by
Seller subsequent to Closing which are attributable to periods from and after
Closing within ten (10) Business Days from Seller’s receipt of such Rents,
together with appropriate supporting documentation. With respect to any Rents
that are delinquent for the period prior to Closing, Seller shall have the right
to pursue all rights and remedies against the applicable tenants or licensees to
recover such delinquencies; provided, however, that Seller shall not be entitled
to dispossess such tenants or licensees, disturb their possession of their
leased premises or seek any involuntary bankruptcy of any tenant or licensee. As
used herein, the term “Apportionment Time” shall mean 11:59 p.m. Pacific time on
the date immediately prior to the Closing Date.
8.5.4    Real Estate and Personal Property Taxes. Subject to Section 6.6 above,
real estate, personal property and ad valorem taxes for the year in which the
Closing occurs will be prorated between Seller and Purchaser as of the
Apportionment Time on the basis of actual bills therefor, if available. If such
bills are not available, then such taxes and other charges shall be prorated on
the basis of the most currently available tax bills and, thereafter, promptly
re-prorated upon the availability of actual bills for the applicable period.
Subject to Section 6.6 above, any and all rebates or reductions in taxes
received subsequent to Closing for the tax year in which Closing occurs, net of
costs of obtaining the same (including without limitation reasonable attorneys’
fees) and net of any amounts due to tenants, shall be prorated as of the
Apportionment Time, when received. The current installment of all special
assessments, if any, which are a lien against the Property at the time of
Closing and which are being or may be paid in installments shall be prorated as
of the Apportionment Time.
8.5.5    Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases or licensees under
Licenses are responsible directly to the provider, shall be prorated as of the
Apportionment Time. If consumption of any of the foregoing is measured by meter,
Seller shall, prior to the Closing Date, endeavor to obtain a reading of each
such meter and a final bill as of the Closing Date. If there is no such meter or
if the bill for any of the foregoing will not have been issued as of the Closing
Date, the charges therefor shall be adjusted as of the Apportionment Time on the
basis of the charges of the prior period for which such bills were issued and
shall be further adjusted between the parties when the bills for the correct
period are issued. Seller and Purchaser shall cooperate to cause the transfer of
utility accounts from Seller to Purchaser. Seller shall be entitled to retain
any utility security deposits to be refunded by the applicable providers. At
Closing, Purchaser shall post substitute utility security deposits to replace
those previously paid by Seller or, if the utility provider will not refund such
deposits to Seller, Seller shall be reimbursed therefor by Purchaser at Closing.

26

--------------------------------------------------------------------------------




8.5.6    Insurance Policies. Premiums on insurance policies will not be
adjusted. As of the Closing Date, Seller will terminate its insurance coverage
with respect to the Property and Purchaser will put in place its own insurance
coverage.
8.5.7     Intentionally Deleted.
8.5.8    Tenant Improvement Allowances, Leasing Commissions and Free Rent.
Purchaser shall receive credits against the Purchase Price at Closing equal to
(i) the amount of outstanding tenant improvement allowances currently due and
payable by Seller to tenants or licensees and shown as “Seller’s Obligation” on
Schedule 8.5.8(i) attached hereto, as such Schedule may be updated by Seller at
Closing in accordance with Section 8.2.1.9 of this Agreement (but Purchaser
shall not receive a credit with respect to any items shown on such schedule as
“Purchaser’s Obligation”); (ii) the amount of outstanding brokerage and leasing
commissions currently due and payable by Seller to third parties and shown as
“Seller’s Obligation” on Schedule 8.5.8(ii) attached hereto, as such Schedule
may be updated by Seller at Closing in accordance with Section 8.2.1.9 of this
Agreement (but Purchaser shall not receive a credit with respect to any items
shown on such schedule as “Purchaser’s Obligation”); and (iii) a portion of the
amount of “free rent” available to tenants under Leases and licensees under
Licenses and shown on Schedule 8.5.8(iii) attached hereto which is attributable
to the period from and after the Closing Date. If, prior to Closing, Seller pays
any tenant improvement allowances or leasing commissions that are designated as
“Purchaser’s Obligation” on either Schedule 8.5.8(i) or Schedule 8.5.8(ii)
referenced in clauses (i) and (ii) above, then Seller shall receive a credit at
Closing equal to such amounts paid by Seller on Purchaser’s behalf. Seller shall
receive credits in addition to the Purchase Price at Closing equal to the amount
of any tenant improvement allowances, brokerage or leasing commissions, free
rent or legal fees which have been paid or otherwise incurred by Seller under
any Leases or Licenses (including any amendments to Leases or Licenses) entered
into after the Effective Date in accordance with Section 6.1.1 hereof.
Notwithstanding anything set forth herein to the contrary, the credit with
respect to free rent referenced in clause (iii) above shall be subject to
adjustment only based on Seller’s and Purchaser’s respective periods of
ownership of the Property, and not with respect to amount or any other factor.
From and after Closing, Purchaser shall be solely responsible for all tenant
improvement allowances, all leasing commissions, and all free rent associated
with the Property, the Leases and/or the Licenses and all costs and expenses
associated therewith, including, without limitation all those for which
Purchaser received a credit at Closing.
8.5.9    True-Up of Operating Expenses and Taxes. Within ninety (90) days of
Closing, Seller shall provide to Purchaser its general ledger of operating
expenses and real estate taxes for the Property for the period from January 1 of
the calendar year in which the Closing occurs (the “Closing Year”) to the
Closing Date. Within one hundred twenty (120) days after the end of the Closing
Year, Purchaser shall provide to Seller the annual tenant reconciliation
schedule with respect to operating expenses and real estate taxes for the
Property for Closing Year, together with appropriate supporting documentation
and also with the proration of such amounts between Seller and Purchaser based
on the prorated amounts of operating expenses and real estate taxes paid by
Seller and Purchaser for the Closing Year. Such schedule and supporting
documentation shall be subject to Seller’s reasonable approval. Purchaser shall
invoice the tenants under the Leases and the licensees under the Licenses for
amounts owed in respect of such reconciliation promptly after Seller’s approval
of such schedule, but not before then. Seller

27

--------------------------------------------------------------------------------




shall remit to Purchaser any amount owed by Seller on account of such
reconciliation within ten (10) Business Days of Seller’s approval of such
schedule. Purchaser shall use good faith and commercially reasonable efforts to
collect from the tenants and licensees all amounts owed by such tenants and
licensees on account of such reconciliation, and shall remit to Seller any such
amounts received by Purchaser which are attributable to periods prior to Closing
within ten (10) Business Days from Purchaser’s receipt thereof.
8.5.10    Survival. The provisions of this Section 8.5 shall survive Closing for
a period of one (1) year from the Closing Date; provided, however, that the
provisions of Section 8.5.9 shall survive Closing for a period of eighteen (18)
months from the Closing Date.
ARTICLE 9
DAMAGE AND CONDEMNATION


9.1    Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage. Risk of loss for damage to all or any
part of the Property by fire or other casualty from the Effective Date through
the Closing Date will be on Seller.
9.1.1    Minor Damage. If such damage is not a “Material Damage” (defined
below), then Purchaser shall have the right at Closing to receive a credit for
the amount of the deductible and any uninsured portion of such damage plus all
insurance proceeds received by Seller as a result of such loss, or an assignment
of Seller’s rights to such insurance proceeds, and this Agreement shall continue
in full force and effect with no reduction in the Purchase Price, and Seller
shall have no further liability or obligation to repair such damage or to
replace the Property.
9.1.2    Major Damage. If (1) the cost for repairing such damage is greater than
Four Million Dollars ($4,000,000,00) (as determined by Seller’s independent
insurer) or (2) would enable any Tenant leasing at least 22,000 square feet or
more of space in the Building to terminate its Lease (in each case, “Material
Damage”), then Purchaser shall have the option, exercisable by written notice
delivered to Seller and Escrow Agent within five (5) Business Days (and the
Closing Date shall be extended if needed to allow the full period) after
Seller’s notice of damage to Purchaser, either (i) to receive a credit for the
amount of the deductible plus all insurance proceeds received by Seller as a
result of such loss, or an assignment of Seller’s rights to such insurance
proceeds, and this Agreement shall continue in full force and effect with no
reduction in the Purchase Price, and Seller shall have no further liability or
obligation to repair such damage or to replace the Property; or (ii) to
terminate this Agreement. If Purchaser elects to terminate this Agreement, the
Deposit shall be promptly returned to Purchaser, and thereafter neither party
will have any further rights or obligations hereunder, except for any
obligations that expressly survive termination. Notwithstanding anything herein
to the contrary, if Purchaser fails to notify Seller within such five (5)
Business Day period of Purchaser’s intention to terminate this Agreement, then
Purchaser shall be deemed to have elected option (i), and Purchaser and Seller
shall proceed to Closing in accordance with the terms and conditions of this
Agreement. In the event of any uninsured or underinsured damage or destruction
to the Property, Seller may (a) elect to terminate this Agreement in which case
Purchaser shall receive the prompt

28

--------------------------------------------------------------------------------




return of the Deposit, in which case the parties shall have no further rights or
obligations under this Agreement (except for any obligations that expressly
survive termination), or (b) give a credit to Purchaser at Closing in the amount
of the uninsured or underinsured portion of the costs to repair or replace such
damage or destruction, and the parties shall proceed to close in accordance with
this Agreement.
9.2    Condemnation and Eminent Domain. If any condemnation proceedings are
instituted, or notice of intent to condemn is given, with respect to all or any
portion of the Property, Seller shall promptly upon obtaining knowledge thereof
notify Purchaser thereof (“Taking Notice”). If the condemnation will not result
in a material and adverse effect (as hereinafter defined) on the Property, the
parties shall proceed to Closing without a reduction of the Purchase Price, in
which event Seller shall assign or pay to Purchaser at Closing all of Seller’s
right, title, and interest in any award payable on account of the condemnation
and/or pay to Purchaser all such awards previously paid. In the event that such
condemnation will result in a material and adverse effect on the Property,
Purchaser shall have the option, which shall be exercised by written notice to
Seller and Escrow Agent within five (5) Business Days after its receipt of the
Taking Notice (and the Closing Date shall be extended if needed to allow the
full period), either (i) to terminate this Agreement and receive the prompt
return of the Deposit, in which case the parties shall have no further rights or
obligations under this Agreement (except for any obligations that expressly
survive termination), or (ii) to consummate the purchase of the Property without
a reduction of the Purchase Price, in which event Seller shall assign or pay to
Purchaser at Closing all of Seller’s right, title, and interest in any award
payable on account of the condemnation proceeding and/or pay to Purchaser all
such awards previously paid. For the purposes of this Section 9.2, “material and
adverse effect” shall include, but not be limited to, any reduction in the
amount of any of the rentable square footage of the Improvements, the
termination of any Leases, the reduction in the number of parking spaces at the
Property, the non-compliance of the Property with applicable laws, or the
permanent material disruption of access to the Property. Failure to give notice
of Purchaser’s election within such five (5) Business Day period shall be deemed
an election by Purchaser to proceed to Closing.
ARTICLE 10
REMEDIES AND ADDITIONAL COVENANT
10.1    Seller Default At or Before Closing. If Seller refuses or fails, in any
material respect, to perform any of its obligations or agreements hereunder when
performance is required on or prior to the Closing Date, or if any of the
Express Representations should be false in any material respect when made and
Purchaser shall become aware of same on or prior to the Closing Date and
Purchaser shall not have waived its claims with regard to same pursuant to this
Agreement, then Purchaser shall give Seller written notice of such breach or
default on or prior to the Closing Date and Seller shall have ten (10) Business
Days from the date of receipt of such notice to cure such breach or default and
the Closing Date shall be extended accordingly. If Seller fails to cure such
breach or default within such ten (10) Business Day period, then Purchaser, as
its sole and exclusive remedy, (i) may terminate this Agreement by notifying
Seller and the Escrow Agent thereof, in which event neither party shall have any
rights, duties or obligations hereunder other than the obligations and rights
set forth herein that expressly survive the termination of this Agreement, and
the Escrow Agent shall return the Deposit to Purchaser, (ii) may sue for
specific performance of the obligations of Seller hereunder; provided, however,

29

--------------------------------------------------------------------------------




if Purchaser fails to file suit for specific performance within ninety (90) days
after the scheduled Closing Date and to diligently pursue such suit, this
Agreement shall terminate, in which event neither party shall have any rights,
duties or obligations hereunder other than the obligations and rights set forth
herein that expressly survive the termination of this Agreement, and the Escrow
Agent shall return the Deposit to Purchaser, or (iii) may waive the alleged
default and proceed to Closing under this Agreement without adjustment of the
Purchase Price. In no event shall Seller be liable for any consequential or
punitive damages.
10.2    Seller Breach After Closing. If any of the Express Representations
should be false in any material respect when made, and Purchaser shall first
become aware of same after the Closing Date, and Purchaser shall not have waived
its claims with regard to the same pursuant to this Agreement, then Purchaser
shall give Seller a Notice of Breach prior to the expiration of the applicable
survivability period of such Express Representation as set forth in Section 5.4
and Seller shall have fifteen (15) Business Days from the date of receipt of
such notice to cure such breach. If Seller fails to cure such breach within such
fifteen (15) Business Day period, and the actual losses or damages sustained as
a result of Seller’s false Express Representations hereunder exceeds Fifty
Thousand Dollars ($50,000.00), then Purchaser shall have the right to bring an
action against Seller for the actual damages suffered by Purchaser due to such
false Express Representation, provided that, in no event shall Seller be liable
to Purchaser for damages under this Section 10.2 in an aggregate amount in
excess of Two Million Dollars ($2,000,000.00). This Section 10.2 is subject to
the limitations set forth in Section 5.4 hereof
10.3    Purchaser Default. The parties acknowledge and agree that Seller should
be entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants
hereunder in any material respect, or otherwise defaults in its obligations
hereunder and such default is not cured within ten (10) Business Days after
receipt of written notice from Seller, then Seller shall be entitled to
terminate this Agreement by giving written notice thereof to Purchaser and
Escrow Agent prior to or on the Closing Date, in which event the Deposit shall
be paid to Seller as fixed, agreed and liquidated damages, and, after the
payment of the Deposit to Seller, neither Seller nor Purchaser will have any
further rights or obligations under this Agreement, except for any obligations
that expressly survive termination. Notwithstanding the foregoing, the
aforementioned liquidated damages shall not apply to the indemnity provisions
attributable to Purchaser under this Agreement. Notwithstanding the foregoing or
anything set forth herein to the contrary, Purchaser shall not have the right to
cure a default if such default is due to Purchaser’s failure to fund into escrow
the balance of the Purchase Price due at Closing as required under this
Agreement or deliver the closing documents to be executed by Purchaser into
escrow at Closing, unless expressly agreed by Seller in writing in Seller’s sole
and absolute discretion.

30

--------------------------------------------------------------------------------




10.4    Delivery of Materials. Notwithstanding anything contained in this
Agreement to the contrary, if this Agreement is terminated for any reason
whatsoever (except a default by Seller), then, only if requested by Seller,
Purchaser shall promptly deliver to Seller all Property Information provided to
Purchaser by Seller or certify that all such Property Information has been
destroyed, including, without limitation, copies thereof in any form whatsoever
(including electronic form) along with any and all test results and studies of
the Property performed by or on behalf of Purchaser pursuant to Article 4 of
this Agreement, excluding any confidential or proprietary information or
financial modeling or attorney work product and except to the extent applicable
law requires Purchaser to retain at least one copy of such information and
documentation. The obligations of Purchaser under this Section 10.4 shall
survive any termination of this Agreement.
ARTICLE 11
BROKERAGE COMMISSION.
11.1    Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or similar party in connection with this transaction, except for CB
Richard Ellis (“Seller’s Broker”) and that Seller has not taken any action which
would result in any real estate broker’s or finder’s fees or commissions being
due and payable to any party other than Seller’s Broker with respect to the
transactions contemplated hereby. Seller will be solely responsible for the
payment of Seller’s Broker’s commission in accordance with the provisions of a
separate agreement between Seller and Seller’s Broker. Purchaser hereby
represents and warrants to Seller that Purchaser has not contracted or entered
into any agreement with any real estate broker, agent, finder, or similar party
in connection with this transaction and that Purchaser has not taken any action
which would result in any real estate brokerage or finder’s fees or commissions
being due or payable to any party with respect to the transaction contemplated
hereby.
11.2    Indemnity. Each party hereby indemnifies and agrees to hold the other
party harmless from any loss, liability, damage, cost, or expense (including,
without limitation, reasonable attorneys’ fees) paid or incurred by the other
party by reason of a breach of the representation and warranty made by such
party under this Article 11. Notwithstanding anything to the contrary contained
in this Agreement, the indemnities set forth in this Section 11.2 shall survive
the Closing or earlier termination of this Agreement.
ARTICLE 12
NOTICES
12.1    Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.
12.2    Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by Federal Express or a similar internationally
recognized overnight courier service, or (iv) by facsimile or electronic mail
with a confirmation copy delivered by another method set forth in this Section
12.2. All

31

--------------------------------------------------------------------------------




such notices, demands, requests or other communications shall be deemed to have
been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.
12.3    Addresses. The addresses for proper notice under this Agreement are as
follows:
As to Seller:
 
PLAZA CENTER PROPERTY LLC
c/o Beacon Capital Partners, LLC
11755 Wilshire Boulevard, Suite 1770
Los Angeles, CA 90025
Attention: Jeremy B. Fletcher and Michael Bruckner
Facsimile: (310) 914-5996
E-mail: jfletcher@beaconcapital.com and mbruckner@beaconcapital.com
 
 
 
 
 
 
 
 
 
 
 
 
 
With a copy to:
 
Plaza Center Property LLC
c/o Beacon Capital Partners, LLC
200 State Street, 5th Floor
Boston, Massachusetts 02109
Attention: Matthew T. Golden, Esquire
Facsimile: (617) 457-0499
E-mail: mgolden@beaconcapital.com
 
 
 
 
 
 
 
 
 
 
 
With a copy to:
 
PLAZA CENTER PROPERTY LLC
c/o Beacon Capital Partners, LLC
11755 Wilshire Boulevard, Suite 1770
Los Angeles, CA 90025
Attention: Jeremy B. Fletcher and Michael Bruckner
Facsimile: (310) 914-5996
E-mail: jfletcher@beaconcapital.com and mbruckner@beaconcapital.com
 
 
 
 
 
 
 
 
 
 
 
 
 
As to Purchaser:
 
KBS SOR PLAZA BELLEVUE, LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Brian Ragsdale, Executive Vice President
Facsimile: (949) 417-6518
Email: bragsdale@kbs-ca.com
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








32

--------------------------------------------------------------------------------




With a copy to:
 
Greenberg Traurig LLP
1750 Tysons Boulevard, Suite 1200
McLean, VA 22102
Attention: Scott Morehouse, Esq.
Facsimile: (703) 714-8327
Email: morehouses@gtlaw.com
 
 
 
 
 
 
 
 
 
As to Escrow Agent:
 
Chicago Title Company
700 S. Flower Street, Suite 3305
Los Angeles, CA 90017
Attention: Raymond Ortiz
Facsimile: (213) 891-0834
E-mail: ortizr@ctt.com
 
 
 
 
 
 

Either party may from time to time by written notice to the other party
designate a different address or addresses for notices. Notices sent to or from
an address outside of the continental United States shall be sent only by one of
the methods specified in clauses (ii), (iii) or (iv) of this Section 12.3.
Notices given on behalf of a party by its attorneys in the manner provided for
in this Article 12 shall be considered validly given.
ARTICLE 13
ASSIGNMENT
13.1    Assignment. Except for an assignment by Purchaser as permitted pursuant
to this Article, neither party shall have the right to assign this Agreement
without the prior written consent of the other, which consent may be granted or
withheld in the sole and absolute subjective discretion of the party whose
consent has been requested; provided, however, that, Purchaser shall have the
right to assign its interest in this Agreement and delegate its duties to (1) an
entity directly or indirectly owned by KBS Strategic Opportunity REIT, Inc. (a
“SOR Affiliate”) or (2) an affiliate, so long as such affiliate controls, is
controlled by, or is under common control with Purchaser, and provided that (a)
such affiliate shall assume, in writing (by execution of an assignment and
assumption of this Agreement in form and substance reasonably satisfactory to
Seller), all of Purchaser’s obligations under this Agreement and (b) Purchaser
shall not be released of any obligations under this Agreement. If Purchaser so
assigns this Agreement to an affiliate or a SOR Affiliate, Purchaser shall, at
least five (5) Business Days prior to the Closing Date, give the Seller written
notice of such assignment, together with a copy of the assignment and assumption
agreement executed by Purchaser and the assignee.
ARTICLE 14
MISCELLANEOUS
14.1    Entire Agreement. This Agreement embodies the entire agreement between
the parties and cannot be varied except by the written agreement of the parties
and supersedes all prior agreements and undertakings.
14.2    Modifications. This Agreement may not be modified except by the written
agreement of the parties.

33

--------------------------------------------------------------------------------




14.3    Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.
14.4    Captions. The captions used in connection with the Articles, Sections
and Subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.
14.5    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
14.6    Controlling Law; Submission to Jurisdiction. This Agreement will be
construed under, governed by and enforced in accordance with the laws of the
State of Washington (without reference to conflicts of laws principles). Any
claim, action, suit, or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the courts of the
State of Washington, and each of the parties hereto hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom
in any such claim, action, suit, or proceeding) and irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any such claim, action, suit, or
proceeding in any such court or that any such claim, action, suit, or proceeding
that is brought in any such court has been brought in an inconvenient forum.
Subject to applicable law, process in any such claim, action, suit, or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court, and such service shall be made by
personal service made on such party or by mail sent to such party at the address
set forth in this Agreement. Personal service may be made on such party’s
resident agent.
14.7    Exhibits. All exhibits, attachments, schedules annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.
14.8    No Rule of Construction. Seller and Purchaser have each been represented
by counsel in the negotiations and preparation of this Agreement; therefore,
this Agreement will be deemed to be drafted by both Seller and Purchaser, and no
rule of construction will be invoked respecting the authorship of this
Agreement.
14.9    Severability. In the event that any one or more of the provisions
contained in this Agreement (except the provisions relating to Seller’s
obligations to convey the Property and Purchaser’s obligation to pay the
Purchase Price, the invalidity of either of which shall cause this Agreement to
be null and void) are held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had not been contained herein;
provided, however, that the parties hereto shall endeavor in good faith to
rewrite the affected provision to make it (i) valid, and (ii) consistent with
the intent of the original provision.

34

--------------------------------------------------------------------------------




14.10    Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.
14.11    Business Days. “Business Day” means any day on which business is
generally transacted by banks in Bellevue, Washington and Boston, Massachusetts.
If the final date of any period which is set out in any paragraph of this
Agreement falls upon a day which is not a Business Day, then, and in such event,
the time of such period will be extended to the next Business Day.
14.12    No Memorandum. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.
14.13    Attorneys’ Fees and Costs. In the event either party is required to
resort to litigation to enforce its rights under this Agreement, the prevailing
party in such litigation will be entitled to collect from the other party all
costs, expenses and reasonable attorneys’ fees incurred in connection with such
action.
14.14    Counterparts and Acceptance of Offer. This Agreement may be executed in
multiple counterparts (which counterparts may be executed by facsimile or PDF)
which shall together constitute a single document. However, this Agreement shall
not be effective unless and until all counterpart signatures have been obtained.
An unsigned draft of this Agreement shall not be considered an offer by either
party. Acceptance, for purposes hereof, shall mean that each party is in
physical possession of a fully-signed counterpart copy or original of this
Agreement.
14.15    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, SELLER’S OR PURCHASER’S
OWNERSHIP OR USE OF THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED
TO THE PROPERTY.
14.16    Confidentiality.
14.16.1    Except as provided otherwise in this Section 14.16, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release, or cause or permit to be released, to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose, or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, (i) the names of Seller and Purchaser
respectively, or any of their affiliates or subsidiaries, or (ii) the terms,
conditions or substance of this Agreement or the transactions contemplated
herein, without first obtaining the consent of the other party hereto. In
addition, prior to Closing, both Seller and Purchaser shall keep strictly
confidential this Agreement, the transactions contemplated hereby, and the terms
and conditions hereof, and all matters relating thereto, as well as all
information relating to the other party. Further, prior to Closing, Purchaser
shall keep strictly confidential all information (including the Property
Information) relating in any way to the Property or any portion thereof.

35

--------------------------------------------------------------------------------




14.16.2    It is understood and agreed that the foregoing shall not preclude any
party from discussing the substance or any relevant details of the transactions
contemplated in this Agreement, or preclude Purchaser from sharing information
relating to the Property, on a confidential basis with such party’s attorneys,
accountants, professional consultants, advisors, financial advisors, rating
agencies, investors, or potential lenders (“Representatives”), as the case may
be, or prevent any party hereto from complying with applicable laws, including,
without limitation, governmental regulatory, disclosure, tax and reporting
requirements or enforcing the terms of this Agreement.
14.16.3    Purchaser shall indemnify and hold Seller and Seller’s affiliates,
employees, officers and directors harmless, and Seller shall indemnify and hold
Purchaser and Purchaser’s affiliates, employees, officers and directors
harmless, from and against any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) suffered or incurred by the other
party and proximately caused by a breach by Purchaser or Seller, as the case may
be, or their respective Representatives, of the provisions of Section 14.16; but
this Section 14.16.3 will not entitle either Purchaser or Seller or any other
person or entity, to recover special, consequential or incidental damages.
14.16.4    In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its Representatives in order to enforce the
provisions of Section 14.16.
14.16.5    Notwithstanding any other provision of this Agreement, the provisions
of Section 14.16 shall survive the termination of this Agreement and the
provisions of Section 14.16.1 regarding press releases or public disclosures
shall survive Closing.
14.16.6    Notwithstanding the foregoing and anything to the contrary in this
Agreement, nothing contained herein shall impair Purchaser’s (or its permitted
assignee’s) right to disclose information relating to this Agreement or the
Project (a) to any due diligence representatives and/or consultants that are
engaged by, work for or are acting on behalf of, any securities dealers and/or
broker dealers evaluating Purchaser or its permitted assignees, (b) in
connection with any filings (including any amendment or supplement to any S-11
filing) with governmental agencies (including the SEC) by any REIT holding, or
that is considering holding, an interest (direct or indirect) in any permitted
assignee of Purchaser, and (c) to any broker/dealers in the Purchaser’s or any
REIT's broker/dealer network and any of the REIT’s or Purchaser’s investors.
14.16.7    Purchaser has informed Seller that Purchaser is required by law to
complete with respect to certain matters relating to the Property an audit
commonly known as a “3-14” Audit (“Purchaser’s 3-14 Audit”). In connection with
the performance of Purchaser’s 3-14 Audit, Purchaser needs to receive and have
its auditors review the documents which are described on Exhibit J attached
hereto, to the extent in existence and in Seller’s possession (collectively,
“Purchaser’s 3-14 Audit Documents”). Purchaser acknowledges receipt of the
Purchaser’s 3-14 Audit Documents in Seller’s or its agents’ possession as of the
Effective Date. As additional conditions to Purchaser’s obligation to purchase
the Property, on or before January

36

--------------------------------------------------------------------------------




10, 2014, Seller shall deliver to Purchaser all Purchaser’s 3-14 Audit Documents
created, prepared or coming into Seller’s or its agents’ possession after the
Effective Date and Seller shall use commercially reasonable efforts to promptly
provide to Purchaser in written form, answers to such questions relating to the
Purchaser’s 3-14 Audit Documents which Purchaser or its auditor may reasonably
request in writing, to the extent such information is in existence and in
Seller’s or its agents’ possession. To the extent that Seller or its agents
control the creation or preparation of any of the Purchaser’s 3-14 Audit
Documents, Seller agrees that such Purchaser’s 3-14 Audit Documents shall be
created and prepared and delivered to Purchaser in substantially the same level
of detail and in a consistent format with the copies or originals of the same
Purchaser’s 3-14 Audit delivered prior to the Effective Date (e.g, the
financials for November 2013 and December 2013 shall have the same level of
detail and be in the same format as the financials for the prior months of 2013
that were previously delivered to Purchaser).
The Property Information and the Purchaser’s 3-14 Audit Documents shall be
collectively referred to in this Agreement as the “Due Diligence Documents”.
The originals (and where originals are not available or in Seller’s possession
or control, copies) of all Due Diligence Documents shall become the property of
Purchaser upon Closing. Upon Closing, Seller may retain copies of any Due
Diligence Documents which Seller may make at Seller’s sole cost and expense.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

37

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.
    
SELLER:


PLAZA CENTER PROPERTY LLC,
a Delaware limited liability company


By:    _/s/ Matthew T. Golden_________
Name: Matthew T. Golden
Title: General counsel & Managing Director



--------------------------------------------------------------------------------






PURCHASER:


KBS SOR PLAZA BELLEVUE, LLC,
a Delaware limited liability company


By: KBS SOR ACQUISITION XXVI, LLC,
a Delaware limited liability company,
its sole member


By: KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By: KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By: KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner




By: _/s/ David E. Snyder________
David E. Snyder,
Chief Financial Officer



--------------------------------------------------------------------------------






SCHEDULES AND EXHIBITS


Schedules


Schedule 1.4     –    Leases and Licenses
Schedule 1.5     –    Security Deposits
Schedule 1.6     –    Contracts
Schedule 4.2.5    –    Seller Disclosure Statement
Schedule 5.1.3     –     Litigation
Schedule 5.1.8     –     Violations of Law
Schedule 8.5.8(i)    –     Outstanding Tenant Improvements
Schedule 8.5.8(ii)     –     Leasing Commissions
Schedule 8.5.8(iii)    –     Free Rent


Exhibits


Exhibit A     –    Legal Description
Exhibit B     –     Escrow Agreement
Exhibit C-1     –     Form of Tenant Estoppel
Exhibit C-2    –    Intentionally Deleted
Exhibit D     –     Form of Special Warranty Deed
Exhibit E     –     Form of Bill of Sale
Exhibit F-1    –     Form of Assignment and Assumption Agreement for Leases and
Licenses
Exhibit F-2
–     Form of Assignment and Assumption Agreement for Contracts, Permits and
Intangibles

Exhibit G     –     Form of Certificate of Non-Foreign Status
Exhibit H     –     Form of Tenant Notification Letter
Exhibit I     –    Form of Owner’s Affidavit
Exhibit J    -        Purchaser’s 3-14 Audit Documents
Exhibit K -        List of CBRE Tenant Prospects




--------------------------------------------------------------------------------




SCHEDULE 1.4


LEASES AND LICENSES

Schedule 1.4

--------------------------------------------------------------------------------








Plaza Center Lease Documents


1.    MICHAEL ABERNATHY, an individual AND GINA ABERNATHY, an individual dba
SALON
BELLEZZA


(a) Retail Lease dated March 8, 2007
(b) First Amendment dated June 22, 2012
(c) Commencement Date Letter dated July 10, 2012


2.    BLUCORA, INC.


(a) License Agreement for Antenna Access dated June 19, 2013
(b) Office Lease Agreement dated July 13, 2012
(c) Commencement Date Letter dated February 21, 213
(d) First Amendment dated November 5, 2013


3.    BYORA USA CORPORATION


(a) Office Lease Agreement dated January 4, 2007
(b) First Amendment dated November 12, 2009
(c) Second Amendment dated September 23, 2010
(d) Commencement Date Letter dated October 20, 2010
(e) Third Amendment dated July 20, 2012
(f) Commencement Date Letter dated October 2, 2012


4.    C SQUARED ADVERTISING INC.


(a) Office Lease Agreement June 23, 2011
(b) Commencement Date Letter dated October 24, 2011


5.    COGENT COMMUNICATIONS, INC.


(a) Building Access Telecommunications Lease dated June 30, 2011
(b) Commencement Letter signed August 5, 2011
(c) First Amendment dated May 14, 2012


6.    COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC


(a) Building Access Telecommunications License dated August 31, 2012


7.    CONCORD VENTURES INC.


(a) Office Lease dated January 28, 2009
(b) Commencement Date Letter dated March 6, 2009



--------------------------------------------------------------------------------




(c) First Amendment dated November 9, 2010
(d) Commencement Date Letter dated January 13, 2011


8.    CONSTRUX SOFTWARE BUILDERS, INC,


(a) Office Lease Agreement dated March 24, 2006
(b) Commencement Date Letter dated June 23, 2006
(c) Commencement Date Letter dated January 8, 2007
(d) First Amendment dated April 25, 2011
(e) Second Amendment dated September 12, 2011
(f) Commencement Date Letter dated September 29, 2011
(g) ROFO Letter dated December 15, 2010


9.    CYTEC ENGINEERED MATERIALS, INC.


(a) Office Lease Agreement dated August 26, 2011
(b) Commencement Date Letter dated December 7, 2011


10.    DOUGLAS W. MCCALLUM, an individual dba FINANCIAL RESOUCES GROUP


(a) Office Lease Agreement dated October 1, 2004
(b) First Amendment dated January 31, 2007
(c) Second Amendment dated April 26, 2010
(d) Commencement Date Letter dated June 10, 2011
(e) Third Amendment dated March 21, 2013




11.    EVERGREEN SHIPPING AGENCY (AMERICA) CORPORATION


(a) Office Lease Agreement dated July 29, 2011
(b) Commencement Date Letter dated December 15, 2011




12.    EXPLORE CONSULTING, LLC


(a) Office Lease Agreement dated February 23, 2006
(b) Letter Agreement dated May 8, 2006
(c) First Amendment dated September 18, 2007
(d) Commencement Date Letter dated December 12, 2007
(e) Second Amendment dated January 31, 2011
(f) Commencement Date letter dated September 25, 2011


13.    FLAGSTAR BANK, FSB


(a) Office Lease Agreement dated March 29, 2004
(b) Commencement Date Letter dated April 29, 2004
(c) ROFO Letter dated July 12, 2005
(d) First Amendment dated January 31, 2008
(e) ROFO Letter dated May 2, 2008





--------------------------------------------------------------------------------




(f) Commencement Date Letter dated May 8, 2008
(g) Second Amendment dated September 1, 2010
(h) ROFO Letter dated November 2, 2010
(i) Third Amendment dated January 20, 2011
(j) Commencement Date Letter dated January 31, 2011
(k) Commencement Date Letter dated September 27, 2012
(l) Commencement Date Letter dated August 18, 2013
(m)Fourth Amendment dated October 19, 2012
(n) ROFO Letter dated February 11, 2013
(o) ROFO Letter dated March 1, 2011


14.    FUJITSU CONSULTING, INC.


(a) Office Lease Agreement dated February 25, 2005
(b) Commencement Date letter dated March 31, 2005
(c) First Amendment dated February 18, 2010
(d) Second Amendment dated February 7, 2013
(e) Commencement Date Letter dated April 2, 2013


15.    G. RUSSELL KNOBEL & ASSOCIATES, INC.
(a) Office Lease Agreement dated April 1, 2011
(b) Commencement Date letter dated August 23, 2011


16.    GA CREATIVE, INC.
(a) Commencement Date letter dated January 27, 2005
(b) Office Lease Agreement dated August 26, 2005
(c) First Amendment dated July 16, 2012
(d) Commencement Date Letter dated August 20, 2012
(e)


17.    GENE E. PICULELL, an individual


(a) Office Lease Agreement dated November 12, 2004
(b) First Amendment dated April 28, 20 l 0


18.     GO AHEAD SOFTWARE, INC.


(a) Office Lease Agreement dated October 11, 2002
(b) First Amendment dated October 12, 2006
(c) Second Amendment dated July 30, 2007
(d) Third Amendment dated January 28, 2011
(e) Commencement Date Letter dated February 14, 2011
(f) Consent to Assignment Agreement dated June 27, 2012
(g) ROFO Letter dated May 9, 2011
(h) ROFO Letter dated February 11, 2013
(i) Early Termination Notice dated June 24, 2013



--------------------------------------------------------------------------------






19.    GROEN STEPHENS & KLINGE LLP


(a) Office Lease Agreement dated June 25, 2012
(b) Commencement Date Letter dated September 4, 2012


20.    GENERAL SERVICES ADMINISTRATION
(a) Office Lease Agreement dated May 27, 1988
(b) Supplemental Lease Agreement No. 1 dated June C 1990
(c) Supplemental Lease Agreement No. 2 dated August 1, 1993
(d) Supplemental Lease Agreement No, 3 dated February 28, 1995
( e) Supplemental Lease Agreement No. 4 dated April 1, 1997
(f) Supplemental Lease Agreement No. 5 dated January 8, 1998
(g) Supplemental Lease Agreement No. 6 dated July 2, 1999
(h) Supplemental Lease Agreement No, 7 dated July 3, 2001
(i) Supplemental Lease Agreement No. 8 dated August 1, 2001
(g) Supplemental Lease Agreement No. 9 dated January 24, 2003
(k) Supplemental Lease Agreement No. 10 dated April 27, 2004
(1) Supplemental Lease Agreement No. 11 dated June 25, 2004
(m)Supplemental Lease Agreement No. 13 dated July 30, 2007
(n) Supplemental Lease Agreement No. 14 dated January 19, 2010
(o) ROFO Letter Dated March 22, 2010
(p) Supplemental Lease Agreement No. 15 dated August 13, 2012


21.    GW CAPITAL, INC.


(a) Office Lease Agreement dated October 28, 2003
(b) First Amendment dated March 27, 2006
(c) Commencement Date Letter dated May 17, 2006
(d)
(e) Second Amendment dated February 24, 2011
(f)
(g) Commencement Date Letter dated July 15, 2011


22.    IDP INSURANCE BROKERAGE LLC


(a) Office Lease Agreement dated August 20, 2013


23.    INFOADVANTAGELLC


(a) Office Lease Agreement dated February 2, 2009
(b) Commencement Date Letter dated March 5, 2009
(e) First Amendment dated August 8, 2013


24.    INTEGRA TELECOM HOLDINGS, INC.



--------------------------------------------------------------------------------




(a) Telecommunications License Agreement dated June 24, 2004
(b) First Amendment dated September 18, 2009


25.    JEFFERYM CONSULTING LLC


(a) Office Lease Agreement dated July 23, 2013
(b) Commencement Date Letter dated July 31, 2013
(c) First Amendment dated August 13, 2013


26.    JPMORGAN CHASE BANK, N.A.


(a) Office Lease Agreement dated February 15, 2008
(b) First Amendment dated August 27, 2008
(c) Commencement Date Letter dated April 30, 2008
(d) Commencement Date Letter dated November 3, 2008
(e) Second Amendment dated June 1, 2012


27.    KOKESH FINANCIAL STRATEGIES, INC.


(a) Office Lease Agreement dated February 18, 2010
(b) Commencement Date Letter dated March 29, 2010


28.    LOAN CENTRALLLC


(a) Office Lease Agreement dated October 22, 2009
(b) Commencement Date Letter dated January 15, 2010
(c) Letter from Tenant dated December 3, 2012


29.    MANATRON, INC.


(a) Office Lease Agreement dated May 17, 2002
(b) First Amendment dated August 31, 2007
(c) Letter from Tenant dated January 28, 2008


30.    MORRISON HERSHFIELD CORPORATION


(a) Office Lease Agreement dated May 3, 2005
(b) Commencement Date Letter dated July 11, 2005
(c) ROFO Letter dated March 14, 2006
(d) First Amendment dated October 30, 2009
(e) Second Amendment dated January 8, 2010
(f) ROFO Letter dated April 1, 2010
(g) ROFO Letter dated October 18, 2012


31.    NEXTEL WEST CORP.


(a) Antenna Site License Agreement dated March 17, 2006



--------------------------------------------------------------------------------




(b) Commencement Date Letter dated May 24, 2006
(c) Renewal Notice Letter dated January 29, 2011


32.    NINTEX USA LLC


(a) Office Lease Agreement dated April 3, 2012
(b) Commencement Date Letter dated August 1, 2012
(c) First Amendment dated July 23, 2013
(d) Second Amendment dated October 3, 2013
(e) Third Amendment dated October 28, 2013


33.    OXFORD COMPUTER GROUP LLC


(a) Office Lease Agreement dated May 5, 2011
(b) Commencement Date Letter dated 2011
(c) First Amendment dated February 22, 2013
(d) Commencement Date Letter dated April 23, 2013


34.    THE PENN MUTUAL LIFE INSURANCE COMPANY


(a) Office Lease Agreement dated December 23, 2003
(b) First Amendment dated February 17, 2004
(c) ROFO Letter dated July 20, 2004
(d) Commencement Date Letter dated October 29, 2004
(e) Second Amendment dated March 10, 2006
(f) ROFO Letter dated January 15, 2008
(g) Third Amendment dated June 3, 2008
(h) Commencement Date Letter dated June 3, 2008
(i) Fourth Amendment dated October 27, 2010
(j) Commencement Date Letter dated April 8, 2011
(k) ROFO Letter dated December 15, 2010
(I) License Agreement for Antenna Access dated September 5, 2013
(m)ROFO Letter dated October 4, 2013


35.    PKM +ASSOCIATES, LLC


(a) Office Lease Agreement dated October 19, 2010
(b) Commencement Date Letter dated November 24, 2010
(c) First Amendment dated June 28, 2012
(d) Commencement Date Letter dated September 26, 2012


36.    PREMIER OFFICE CENTERS, LLC


(a) Office Lease Agreement dated March 15, 2011
(b) Commencement Date Letter dated December 12, 2011


37.    QUAD/GRAPHICS INC.



--------------------------------------------------------------------------------




(a) Office Lease Agreement dated July 11, 2005
(b) First Amendment dated June 5, 2008
(c) Commencement Date Letter dated October 3, 2008
(d) Commencement Date Letter dated March 31, 2011
(e) Consent to Sublease Agreement dated April 7, 2011


38.    RANDSTAD PROFESSIONALS US, LP


(a) Office Lease Agreement dated February 15, 2005
(b) Commencement Date Letter dated June 9, 2005
(c) First Amendment dated March 14, 2012
(d) Commencement Date Letter dated May 11, 2012
(e) Second Amendment dated July 9, 2013
(f) Notice of Lease Term Dates dated November 26, 2013


39.    REDMOND CLEANERS, INC.


(a) License Agreement dated June 20, 2002
(b) First Amendment To License Agreement For Building Facilities dated November
11, 2013


40.    RICHARD MARTIN, an individual AND JIN MARTIN, an individual


(a) Office Lease Agreement dated April 3, 2008
(b) Commencement Date Letter dated May 8, 2008


41.    SENIOR FINANCIAL CONSULT ANTS, INC.


(a) Lease Guarantee dated May 18, 2006
(b) Office Lease Agreement dated May 22, 2006
(c) First Amendment dated February 15, 2011
(d) Commencement Date Letter dated March 3, 2011


42.    STANDARD INSURANCE COMPANY


(a) Office Lease Agreement dated August 23, 2012
(b) Commencement Dale Letter dated December 11, 2012


43.    SUTTELL & HAMMER, P.S.


(a) Office Lease Agreement dated May 28, 2010
(b)
(c) Commencement Date Letter dated October 15, 2010
(d) First Amendment dated January 31, 2012
(e) Commencement Date Letter dated April 2, 2012


44.    TIME WARNER TELECOM OF WASHINGTON LLC





--------------------------------------------------------------------------------




(a) Office Lease Agreement dated March 2, 2006


45.    TNS CUSTOM RESEARCH, lNC.


(a) Office Lease Agreement dated December 11, 2008
(b) Commencement Date Letter dated July 12, 2010
(c) First Amendment dated February 7, 2012
(d) Commencement Date Letter dated April 1, 2012


46.    THE TRIAD GROUP IN CORPORA TED


(a) Office Lease Agreement dated May 9, 2002
(b) First Amendment dated July 29, 2003
(c) Second Amendment dated December 31, 2007
(d) Third Amendment dated June 23, 2008
(e) Fourth Amendment dated January 10, 2013
(f) Commencement Date Letter dated February 1, 2013


47.    UNION BANK OF CALIFORNIA, N.A. (Suite 100)


(a) Office Lease Agreement dated August 18, 2004
(b) First Amendment dated December 7, 2005
(c) Second Amendment dated November 14, 2007
(d) Third Amendment dated February 5, 2009
(e) Fourth Amendment dated October 31, 2013


48.    UNION BANK OF CALIFORNIA, N.A. (Suite 1250)


(a) Office Lease Agreement dated November 14, 2007
(b) Commencement Date Letter dated February 22, 2008
(c) First Amendment dated July 27, 2011
(d) Commencement Date Letter dated December 20, 2011
(e) ROFO Letter dated April 23, 2013
(1) ROFO Letter dated October 4, 2013


49.    UNITED PARCEL SERVICE, INC.


(a) Letter Agreement dated January 20, 1998


50.    URS ENERGY & CONSTRUCTION, INC.


(a) Office Lease Agreement dated January 22, 2002
(b) First Amendment dated January 9, 2006
(c) Second Amendment dated June 29, 2006
(d) Third Amendment dated September 1, 2008
(e) Fourth Amendment dated February 23, 201 l



--------------------------------------------------------------------------------




51.    VANIRCONSTRUCTIONMANAGEMENT, INC


(a) Office Lease Agreement dated March 11, 2004
(b) First Amendment dated February 1, 2005
(c) Second Amendment dated February 28, 2010
(d) Commencement Date Letter dated May 26, 2010


52.    WASHINGTON2 ADVOCATES, L.L.C.


(a) Office Lease Agreement dated June 24, 2005
(b) Commencement Date Letter dated July 22, 2005
(c) First Amendment dated July 21, 2010
(d) Commencement Date Letter dated November 29, 2010


53.    WELLS FARGO BANK, N.A.


(a)Office Lease Agreement dated October 3, 2005
(b) First Amendment dated November 18, 2008
(c) Second Amendment dated July 28, 2011
(d) Commencement Date Letter dated August 12, 2011


54.    Y & M INVESTMENT, LLC


(a) Retail Lease Agreement dated March 26, 2007
(b) Lease Guaranty dated August 7, 2007
(c) Consent to Assignment Agreement dated August 7, 2007
(d) First Amendment dated January 31, 2011
(e) Commencement Date Letter dated February 9, 2011
(f) Second Amendment dated August 23, 2013
(g) Guaranty of Lease dated August 26, 2013



--------------------------------------------------------------------------------




US Bank Plaza Lease Documents


1.    ASLAKSON FINANCIAL GROUP, INC. and LUKE H. MADSEN, an Individual


(a) Office Lease dated August 28, 2012
(b) Commencement Date Letter dated April 5, 2013


2.     DORADO SOFTWARE, INC


(a) Office Lease Agreement May 27, 2011
(b) Consent to Sublease Agreement dated March 6, 2012
(c) Commencement Date Letter dated June 3, 2011


3.     JOHN L. SCOTT, INC


(a) Office Lease Agreement dated October 1, 2004
(b) Commencement Date Letter dated December 5, 2004
(c) Consent to Sublease Agreement dated May 31, 2010
(d) Consent to Sublease Agreement dated March 22, 2011
(e) Consent to Sublease Agreement dated July 7, 2011


4.    LANI CAO


(a) Office Lease Agreement dated October 31, 2013


5.    RENE CESPEDES, JR, PLLC AND SARAH W. BIRKELAND, PLLC


(a) Office Lease Agreement dated December 21, 2010
(b) Lease Guarantee dated December 21, 2010
(c) First Amendment dated January 12, 2011
(d) Commencement Date Letter dated March 15, 2011


6.    TW TELECOM OF WASHINGTON, LLC


(a) Building Access Telecommunications Lease dated March 31, 2011


7.    T-MOBILE WEST CORPORATION


(a) T-Mobile West Telecommunications Lease dated October 31, 2012


8.    US BANK N.A.


(a) Office Lease Agreement dated November 19, 2003
(b) First Amendment dated June 24, 2004
(c) Second Amendment dated October 19, 2005
(d) Third Amendment dated June, 18, 2013
(e) ROFO Letter dated November 22, 2010



--------------------------------------------------------------------------------




9.    VISA USA, INC


(a) Office Lease Agreement dated October 8, 2012


10.    COMCAST CABLE COMMUNICATIONS


(a) Building Access Telecommunications License dated August 22, 2012


11.    REDMOND CLEANERS, INC


(a) License Agreement dated June 20, 2002
(b) First Amendment To License Agreement For Building Facilities dated November
11, 2013





--------------------------------------------------------------------------------




SCHEDULE 1.5


SECURITY DEPOSITS

Schedule 1.5



--------------------------------------------------------------------------------




Schedule
Security Deposits
Property: Plaza Center & US Bank
Tenant Name
 
Amount
 
 
 
 
Security Deposits
 
 
 
Byora USA Corporation
 
3,773.00


 
C Squared Advertising Inc.
 
5,370.66


 
Kokesh Financial Strategies
 
4,861.84


 
Cytec Engineered Materials Inc.
 
6,966.75


 
Evergreen Shipping Agency
 
5,395.00


 
Explore Consulting, LLC
 
16,370.88


 
Flagstar Bank, FSB
 
62,954.34


 
Fujitsu America Inc.
 
18,500.00


 
G. Russell Knobel & Associates
 
30,782.50


 
GA Creative, Inc.
 
16,158.50


 
Gene E. Piculell
 
4,141.00


 
Groen Stephens & Klinge LLP
 
9,044.21


 
GQ Capital, Inc.
 
17,950.17


 
IDP Insurance Brokerage LLC
 
45,530.01


 
Info Advantage, LLC
 
5,678.72


 
Jeffrey M Consulting
 
53,866.06


 
Loan Central LLC
 
11,929.50


 
Manatron, Inc.
 
21,692.00


 
Abernathy
 
2,142.88


 
Morrison Hershfield Corporation
 
15,200.00


 
Oxford Computer Group LLC
 
6,826.66


 
PKM + Asspcoates, LLC
 
3,540.42


 
Premier Office Centers, LLC
 
44,331.18


 
Quad/Graphics Inc.
 
12,453.36


 
Ranstad
 
15,603.43


 
Richard Martin
 
8,747.64


 
Senior Financial Consultants Inc.
 
2,332.75


 
suttell & Hammer
 
25,616.13


 
Triad Group
 
14,237.67


 
TNS Custom Research
 
7,381.33


 
Vanir Construction Management
 
8,517.13


 
Washinton2 Advocates, LLC
 
7,030.42


 
Y&M Investment, LLC
 
3,225.00


 
 
 
 






Schedule 1.5



--------------------------------------------------------------------------------




 
Dorado Software, Inc.
 
4,851.00


 
Birkeland &Cespedes
 
6,370.67


 
Lani Cao
 
5,111.82


 
 
 
 
Total Security Deposits
 
534,484.63
 
 
 
 
Letters of Credit
 
 
 
Blucora, Inc.
 
850,000.00


 
Construx Software Buildings
 
69,985.35


 
Nintex
 
188,866.40


 
Oracle America, Inc
 
100,000.00


 
Aslakson Financial Group Inc.
 
83,992.67


 
 
 
 
Total Letters of Credit
 
1,292,844.42
 
 
 
 
Notes:
 
 




Schedule 1.5



--------------------------------------------------------------------------------




SCHEDULE 1.6


CONTRACTS



Schedule 1.6

--------------------------------------------------------------------------------




PC & USB SERVICE CONTRACTS




1.    ABLE ENGINEERING SERVICES


(a) Engineering Services Agreement dated April 1, 2012
(b) Amendment to Services Agreement dated September 25, 2013


2.    ABM SECURITY SERVICES


(a) Service Agreement dated August 25, 2011
(b) Amendment to Service Agreement dated September 20, 2013


3.    ADVANCED PAINTING INC.


(a) Service Agreement dated July 6, 2009
(b) Amendment to Service Agreement dated September 17, 2013


4.    ATS AUTOMATION, INC.


(a) Service Agreement dated January 1, 2010


5.    BLUE TIGER COFFEE


(a) Service Agreement dated December 28, 2010


6.    BOTANICAL DESIGNS, INC.


(a) Service Agreement dated December 29, 2010
(b) Service Agreement dated December 29, 2010
(c) Service Agreement dated December 29, 2010
(d) Service Agreement dated December 29, 2010


7.    C&P PAINT L.L.C.


(a) Service Agreement dated July 27, 2011


8.    CAPTIVATE NETWORK


(a) Media Service Agreement dated May 8, 2013
(b) Media Service Agreement dated May 8, 2013

1

--------------------------------------------------------------------------------




9.     CASCADE THERMAL IMAGING, INC.


(a) Service Agreement dated February 9, 2010
(b) Service Agreement dated February 9, 2010


10.    CASCADIAN BUILDING MAINTENANCE, LTD


(a) Service Agreement dated May 1, 2010
(b) Service Agreement dated May 1, 2010


11.    CHEM-AQUA


(a) Service Agreement dated March 25, 2008


12.    COLUMBIA FIRE INC.


(a) Service Agreement dated March 12, 2010
(b) Service Agreement dated March 12, 2010


13.    CONTROL CONTRACTORS, INC.


(a) Service Agreement dated January 1, 2010


14.    CONVERGINT TECHNOLOGIES, LLC


(a) Service Agreement dated December 28, 2009
(b) Amendment to Service Agreement dated September 20, 2013


15.    COPIERS NORTHWEST


(a) Program Agreement and Sales Order dated March 28, 2012
(b) Maintenance Agreement undated


16.    COULOMB TECHNOLOGIES, INC.


(a) Master Services and Subscription Agreement dated September 14, 2011


17.    CROWN BUILDING MAINTENANCE


(a) Service Agreement dated May 1, 2011

2

--------------------------------------------------------------------------------




(b) Service Agreement dated May 1, 2011


18.    DAVIDSON-MACRI SWEEPING, INC.


(a) Service Agreement dated March 1, 2010


19.    EDEN ADVANCED PEST TECHNOLOGIES


(a) Service Agreement dated April 1, 2010
(b) Service Agreement April 1, 2010


20.    ELTEC SYSTEMS LLC


(a) Service Agreement dated August 25, 2011
(b) Service Agreement dated August 25, 2011


21.    ENERNOC, INC.


(a) EnerNOC Metering Services Agreement dated February 1, 2011


22.    GENERATOR SERVICES NW, LLC


(a) Service Agreement dated March 22, 2010
(b) Service Agreement dated March 22, 2010
(c) Contractor Work Authorization dated July 27, 2011


23.    GREENLEAF COMPACTION, INC.


(a) Compactor Rental Agreement executed by Company on January 15, 2007
(b) Addendum executed by Company on January 15, 2007


24.    GUARDIAN SECURITY SYSTEMS, INC.


(a) Service Agreement dated October 24, 2012
(b) Service Agreement dated October 24, 2012


25.    HAR-BRO


(a) Service Agreement dated May 3, 2013


26.    JE CUMMING CORPORATION

3

--------------------------------------------------------------------------------




(a) Service Agreement dated May 9, 2013
(b) AIA Standard Form of Agreement Between Owner and Contractor dated
September 12, 2013


27.    JOINT ENVIRONMENTAL MECHANICAL, INC.


(a) Service Agreement dated July 10, 2012
(b) Amendment to Service Agreement dated September 18, 2013


28.    KING COUNTY METRO TRANSIT


(a) Agreement For Purchase of ORCA Business Cards and ORCA Business Passport
Products dated October 1, 2013


29.    LIGHT DOCTOR LLC


(a) Service Agreement dated January 2013


30.    LL DUNTON FLORAL


(a) Service Agreement dated April 1, 2010
(b) Floral Service Agreement dated April 1, 2010


31.    MANAGEMENT SERVICES NORTHWEST, INC.


(a) Service Agreement dated March 1, 2010
(b) Service Agreement dated March 1, 2010


32.    MORRIS-HANSEN ENTERPRISES INC.


(a) Service Agreement dated March 15, 2012
(b) Service Agreement dated March 15, 2012


33.    MORUP SIGNS INC.


(a) Service Agreement dated April 1, 2010
(b) Service Agreement dated April 1, 2010


34.    NORTHWEST ASPHALT, INC.


(a) Service Agreement dated June 7, 2010

4

--------------------------------------------------------------------------------




35.    PARKER HENRY GLASS & STOREFRONT, INC.


(a) Service Agreement dated June 19, 2013


36.    PITNEY BOWES GLOBAL FINANCIAL SERVICES LCC


(a) Equipment Lease executed by Customer on February 6, 2008


37.    PRIDE ELECTRIC INC


(a) Service Agreement dated January 7, 2013


38.    PROTECTION TECHNOLOGIES, INC.


(a) Service Agreement dated March 1, 2012


39.    PSF MECHANICAL, INC.


(a) Service Agreement dated November 30, 2012


40.    SNO VALLEY PROCESS SOLUTIONS, INC.


(a) Service Agreement dated November 15, 2012


41.    SNYDER ROOFING OF WASHING TON LLC


(a) Service Agreement dated June 20, 2013


42.    SUPERIOR/COIT INC.


(a) Service Agreement dated June 13, 2010


43.    TRANSMANAGE


(a) Service Agreement dated April 1, 2010
(b) Service Agreement dated April 1, 2010


44.    TW TELECOM HOLDINGS INC.


(a) Service Order executed by TWTC on January 30, 2013


45.    UNIQUE TOUCHUP AND FINISHES, INC.

5

--------------------------------------------------------------------------------




(a) Service Agreement dated July 20, 2009
(b) Service Agreement dated July 20, 2009


46.    WASHINGTON ALARM, INC.


(a) Alarm Monitoring/Service Agreement dated April 2, 2001
(b) Alarm Monitoring/Service Agreement dated April 2, 2001


47.    WAXIE SANITARY SUPPLY


(a) Service Agreement dated January 1, 2010
(b) Service Agreement dated January 1, 2010


48.    WHITMAN GLOBAL CARPET & FLOOR CARE


(a) Service Agreement dated April 1, 2010
(b) Service Agreement dated April 1, 2010



6

--------------------------------------------------------------------------------




SCHEDULE 4.2.5


SELLER’S DISCLOSURE STATEMENT



Schedule 4.2.5

--------------------------------------------------------------------------------




INSTRUCTIONS TO THE SELLER:
Please complete the following form. Do not leave any spaces blank. [f the
question clearly does not apply to the property write "NA." If the answer is
"yes" to any (*) item(s), please explain on attached sheets and attach
documents. Please refer to the line number(s) of the question(s) when you
provide your explanation(s). For your protection you must date and sign each
page of this disclosure statement and each attachment. Delivery of the
disclosure statement must occur not later than five (5) business days, unless
otherwise agreed, after mutual acceptance of a written contract to purchase
between a buyer and a seller.
NOTICE TO THE BUYER:
THE FOLLOWING DISCLOSURES ARE MADE BY SELLER ABOUT THE CONDITION OF THE PROPERTY
LOCATED AT 10800 AND 10900 NE 8TH STREET, CITY OF BELLEVUE, KING COUNTY,
WASHINGTON ("THE PROPERTY"), OR AS LEGALLY DESCRIBED ON THE ATTACHED EXHIBIT A.
SELLER MAKES THE FOLLOWING DISCLOSURES OF EXISTING MATERIAL FACTS OR MATERIAL
DEFECTS TO BUYER BASED ON SELLER'S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME
SELLER COMPLETES THIS DISCLOSURE STATEMENT. UNLESS YOU AND SELLER OTHERWISE
AGREE IN WRITING, YOU HAVE THREE (3) BUSINESS DAYS FROM THE DAY SELLER OR
SELLER'S AGENT DELIVERS THIS DISCLOSURE STATEMENT TO YOU TO RESCIND THE
AGREEMENT BY DELIVERING A SEPARATELY SlGNED WRITTEN STATEMENT OF RESCISSION TO
SELLER OR SELLER'S AGENT. IF THE SELLER DOES NOT GIVE YOU A COMPLETED DISCLOSURE
STATEMENT, THEN YOU MAY WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME
YOU ENTER INTO A PURCHASE AND SALE AGREEMENT.
THE FOLLOWING ARE DISCLOSURES MADE BY SELLER AND ARE NOT THE REPRESENTATIONS OF
ANY REAL ESTATE LICENSEE OR OTHER PARTY. THIS INFORMATlON IS FOR DISCLOSURE ONLY
AND IS NOT INTENDED TO BE A PART OF ANY WRITTEN AGREEMENT BETWEEN BUYER AND
SELLER.
FOR A MORE COMPREHENSIVE EXAMINATION OF THE SPECIFIC CONDITION OF THIS PROPERTY
YOU ARE ADVISED TO OBTAIN AND PAY FOR THE SERVICES OF QUALIFIED EXPERTS TO
INSPECT THE PROPERTY,. WHICH MAY INCLUDE, WITHOUT LIMITATION, ARCHITECTS,
ENGINEERS, LAND SURVEYORS, PLUMBERS, ELECTRICIANS, ROOFERS, BUILDING INSPECTORS,
ON-SITE WASTEWATER TREATMENT INSPECTORS, OR STRUCTURAL PEST INSPECTORS. THE
PROSPECTIVE BUYER AND SELLER MAY WISH TO OBTAIN PROFESSIONAL ADVICE OR
INSPECTIONS OF THE PROPERTY OR TO PROVIDE APPROPRIATE PROVISIONS IN A CONTRACT
BETWEEN THEM WITH RESPECT TO ANY ADVICE, INSPECTION, DEFECTS OR WARRANTIES.
 
 
 
YES
NO
DON'T
KNOW
 
*A.
Have there been any flooding, standing water, or drainage problems on the
property that affect the property or access to the property?
¨
x
¨**
 
*B.
Does any part of the property contain fill dirt, waste, or other fill material?
¨
x
¨**
 
*C.
Is there any material damage to the property from fire, wind, floods, beach
movements, earthquake, expansive soils, or landslides?
¨
x
¨**
 
D.
Are there any shorelines, wetlands, floodplains, or critical areas on the
property?
¨
x
¨**
 
*E.
Are there any substances, materials or products on the property that may be
environmental concerns, such as asbestos, formaldehyde, radon gas, lead-based
paint, fuel or chemical storage tanks, or contaminated soil or water?
x
¨
¨**
 
*F.
Has the property been used for commercial or industrial purposes?
¨
¨
x**
 
*G.
Is there any soil or groundwater contamination?
¨
x
¨**
 
*H.
Are there transmission poles or other electrical utility equipment installed,
maintained, or buried on the property that do not provide utility service to the
structures on the property?
¨
x
¨ **
 
*I.
Has the property been used as a legal or illegal dumping site?
¨
x
¨**
 
*J.
Has the property been used as an illegal drug manufacturing site?
¨
x
¨**
 
*K.
Are there any radio towers in the area that may cause interference with
telephone reception?
¨
¨
x**
** SEE ATTACHED SHEET LABELED "EXPLANATIONS FOR 'YES' ANSWERS (IF ANY) TO *
ITEMS OR QUESTIONS." 



SELLER'S INITIALS
/s/ KH
DATE:
12/14/2013
PURCHASER'S INITIALS
 
DATE:
 


Page 1 of 6

--------------------------------------------------------------------------------




SELLER DISCLOSURE STATEMENT
IMPROVED PROPERTY
(ENVIRONMENTAL SECTION)


VERIFICATION:


The foregoing answers and attached explanations (if any) are complete and
correct to the best of Seller's knowledge and Seller has received a copy hereof.
Seller authorizes real estate licensees, if any, to deliver a copy of this
disclosure statement to other real estate licensees and all prospective buyers
of the Property.


SELLER:
PLAZA CENTER PROPRTY LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
/s/ Kristen Hoffman
Date:
December 17, 2013
 
Name:
Kristen Hoffman
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 


Page 2 of 6

--------------------------------------------------------------------------------




SELLER DISCLOSURE STATEMENT
IMPROVED PROPERTY
(ENVIRONMENTAL SECTION)


BUYER'S ACKNOWLEDGEMENT:


Buyer hereby acknowledges that:


A. Buyer has a duty to pay diligent attention to any material defects that are
known to Buyer or can be known to Buyer by utilizing diligent attention and
observation.
B. The disclosures set forth in this statement and in any amendments to this
statement are made only by the Seller and not by any real estate licensee or
other party.
C. Buyer acknowledges that, pursuant to RCW 64.06.050(2), real estate licensees
are not liable for inaccurate information provided by Seller, except to the
extent that real estate licensees know of such inaccurate information.
D. This information is for disclosure only and is not intended to be a part of
the written agreement between Buyer and Seller.
E. Buyer (which term includes all persons signing the "Buyer's acceptance"
portion of this disclosure statement below) has received a copy of this
Disclosure Statement (including attachments, if any) bearing Seller's
signature(s).


DISCLOSURES CONTAINED IN THIS DISCLOSURE STATEMENT ARE PROVIDED BY SELLER BASED
ON SELLER'S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME SELLER COMPLETES THIS
DISCLOSURE. FOR PURPOSES OF THIS DISCLOSURE STATEMENT, THE PHRASE "SELLER'S
ACTUAL KNOWLEDGE" MEANS THE PRESENT, ACTUAL KNOWLEDGE, WITHOUT INDEPENDENT
INVESTIGATION OR INQUIRY, OF ANDY WATTULA. THERE SHALL BE NO PERSONAL LIABILITY
ON THE PART OF ANDY WATTULA ARISING OUT OF ANY REPRESENTATIONS OR WARRANTIES
MADE HEREIN OR OTHERWISE. UNLESS BUYER AND SELLER OTHERWISE AGREE IN WRITING,
BUYER SHALL HAVE THREE (3) BUSINESS DAYS FROM THE DAY SELLER OR SELLER'S AGENT
DELIVERS THIS DISCLOSURE STATEMENT TO RESCIND THE AGREEMENT BY DELIVERING A
SEPARATELY SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR SELLER'S AGENT.
YOU MAY WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME YOU ENTER INTO A
SALE AGREEMENT. BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS DISCLOSURE
STATEMENT AND ACKNOWLEDGES THAT THE DISCLOSURES MADE HEREIN ARE THOSE OF THE
SELLER ONLY, AND NOT OF ANY REAL ESTATE LICENSEE OR OTHER PARTY.


DATE:
 
DATE:
 
BUYER:
 
BUYER:
 



BUYER'S WAIVERS:


Buyer has been advised of Buyer's right to receive a completed Seller Disclosure
Statement under RCW 64.06, and hereby waives, to the extent permissible, any and
all rights to receive a Seller Disclosure Statement. Buyer understands that this
Seller Disclosure Statement (Environmental Section) is not the entire Seller
Disclosure Statement, but is only that portion that Seller may be required to
deliver under RCW 64.06.010(7). Buyer has read and reviewed the Seller's
responses to this Seller Disclosure Statement (Environmental Section) and
approves this statement and waives any right Buyer has to rescind or revoke
Buyer's offer based on this Seller Disclosure Statement (Environmental Section).


DATE:
 
DATE:
 
BUYER:
 
BUYER:
 


Page 3 of 6

--------------------------------------------------------------------------------




SELLER DISCLOSURE STATEMENT
IMPROVED PROPERTY
(ENVIRONMENTAL SECTION)


EXPLANATIONS FOR "YES" ANSWERS OF ANY) TO* ITEMS OR QUESTIONS


#E - Asbestos has been found in mastic under floor tiles

Page 4 of 6

--------------------------------------------------------------------------------




SELLER DISCLOSURE STATEMENT
IMPROVED PROPERTY
(ENVIRONMENTAL SECTION)




EXHIBIT A
Legal Description of the Property
LAZA CENTER


PARCEL A:


PARCEL A:
LOTS 5, 6, 7 AND 8, BLOCK 1, CARROLL-HEDLUND'S lST ADDITION TO BELLEVUE,
ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY,
WASHINGTON;


EXCEPT THAT PORTION OF SAID LOT 8 LYING EASTERLY OF A LINE THAT IS 30 FEET WEST
OF THE EAST LINE OF
THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF
SECTION 29,
TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING COUNTY, WASHINGTON;


SITUATE IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.


PARCEL B:


THAT PORTION OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF
SECTION 29, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING COUNTY, WASHINGTON,
DESCRIBED AS
FOLLOWS:


BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF THE EAST 92 FEET OF
SAID SUBDIVISION
WITH THE FORMER NORTH LINE OF NORTHEAST 8TH STREET, SAID POINT BEING NORTH
01°13'30" EAST, A
DISTANCE OF 33.00 FEET FROM THE SOUTH LINE OF SAID SUBDIVISION;
THENCE NORTH 01°13'30" EAST, A DISTANCE OF 147.01 FEET TO THE SOUTH LINE OF
CARROLL-HEDLUND'S IST
ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF, RECORDED IN VOLUME 49 OF
PLATS, PAGES 58
AND 59, IN KING COUNTY WASHINGTON;
THENCE NORTH 88°04'22" WEST, ALONG SAID SOUTH LINE, A DISTANCE OF 172.02 FEET TO
THE WEST LINE OF
SAID PLAT OF CARROLL-HEDLUND'S IST ADDITION TO BELLEVUE PRODUCED SOUTH;
THENCE NORTH 01°13'30" EAST, ALONG SAID WEST LINE, TO THE NORTHEAST CORNER OF
THE PROPERTY
CONVEYED TO JEFFREY BUILDING COMP ANY BY DEED RECORDED AUGUST 31, 1976 UNDER
RECORDING NO.
7608310501;
THENCE WEST, ALONG THE NORTH LINE OF SAID PROPERTY CONVEYED RECORDED AUGUST 31,
1976 UNDER
RECORDING NO. 7608310501, A DISTANCE OF 241 FEET TO THE NORTHWEST CORNER
THEREOF, SAID POINT BEING
ON THE EAST LINE OF THE PROPERTY SOLD TO JEFFREY BUILDING COMP ANY UNDER
INSTRUMENT RECORDED
UNDER RECORDING NO. 6199084;
THENCE NORTH ALONG SAID EAST LINE, TO THE NORTHEAST CORNER THEREOF, BEING A
POINT ON THE SOUTH
LINE OF THE NORTH 315 FEET OF SAID SUBDIVISION;
THENCE WEST, ALONG THE SOUTH LINE OF SAID NORTH 315 FEET, TO THE EAST LINE OF
108TH A VENUE
NORTHEAST;
THENCE 01°20'51" EAST ALONG SAID EAST LINE, 305.02 FEET TO A POINT ON THE NORTH
LINE OF NORTHEAST
8TH STREET, BEING 40 FEETNORTHERL Y OF THE SOUTH LINE OF SAID SUBDIVISION;
THENCE ALONG THE NORTHERLY LINE OF SAID STREET THE FOLLOWING COURSES AND
DISTANCES:
THENCE SOUTH 88°04'22" EAST, A DISTANCE OF 185.71 FEET;
THENCE SOUTH 01°20'30" WEST, 7.00 FEET;
THENCE SOUTH 88°04'22" EAST, 180.53 FEET;
THENCE SOUTH 01°13'30" WEST, 3.00 FEET;
THENCE SOUTH 88°04'22" EAST, 80.02 FEET;


SELLER'S INITIALS
 
DATE:
 
PURCHASER'S INITIALS
 
DATE:
 


Page 5 of 6

--------------------------------------------------------------------------------




SELLER DISCLOSURE STATEMENT
IMPROVED PROPERTY
(ENVIRONMENTAL SECTION)


THENCE NORTH 01°13'30" EAST, 3.00 FEET;
THENCE SOUTH 88°04'22" EAST, 92.00 FEET TO THE POINT OF BEGINNING;


EXCEPT THAT PORTION LYING EAST OF THE SOUTHERLY PRODUCTION OF THE WEST LINE OF
CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF
RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY WASHINGTON;


AND EXCEPT THAT PORTION CONVEYED TO THE CITY OF BELLEVUE FOR ROAD BY DEED
RECORDED DECEMBER 9, 1977 UNDERRECORDINGNO. 7712090814;


SITUATE IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.


PARCELC:


THE EAST 264 FEET OF THE SOUTH 180 FEET OF THE SOUTHWEST QUARTER OF THE
SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 25 NORTH,
RANGE 5 EAST, W.M., IN KING COUNTY, WASHINGTON;


EXCEPT THAT PORTION LYING EASTERLY OF A LINE THAT IS 30 FEET WEST OF THE EAST
LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 29;


AND EXCEPT THAT PORTION LYING SOUTH OF A LINE THAT IS 44 FEET NORTH OF THE SOUTH
LINE OF SECTION 29;


AND EXCEPT THAT PORTION THEREOF CONVEYED TO THE CITY OF BELLEVUE FOR SIDEWALKS,
STREET AND UTILITIES, BY INSTRUMENT RECORDED AUGUST 4, 1983 UNDER RECORDING NO.
8308040699;


SITUATE IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.


























































SELLER'S INITIALS
 
DATE:
 
PURCHASER'S INITIALS
 
DATE:
 


Page 6 of 6

--------------------------------------------------------------------------------




SCHEDULE 5.1.3


LITIGATION
None.



Schedule 5.1.3

--------------------------------------------------------------------------------




SCHEDULE 5.1.8


VIOLATIONS OF LAW


None.

Schedule 5.1.8

--------------------------------------------------------------------------------




SCHEDULE 8.5.8 (i)


OUTSTANDING TENANT IMPROVEMENT ALLOWANCES



Schedule 8.5.8 (i)

--------------------------------------------------------------------------------




Schedule
Outstanding Tenant Improvements


Property:     Plaza Center & US Bank


 
 
 
 
 
Tenant Name
 
Suite
Amount
Outstanding as of
12/19/2013
Notes
 
 
 
 
 
Seller Obligation
 
 
 
 
Visa USA
 
USB - 0600/0700
713,119.08


(1)
US Bank National
 
USB - 0500/1000
1,342,980.00


 
US Bank National
 
USB - 0500/1000
159,998.75


(2)
US Bank National
 
USB - 0100
230,325.00


 
Lani Cao
 
USB - 0318
15,120.00


 
Ranstad Profession
 
PZ - 1650
12,100.52


(3)
Byora USA
 
PZ - 01020
16,980.00


 
Douglas McCallum
 
PZ - 01600
22,794.17


(4)
Bluecora, Inc.
 
PZ - 0820
120,058.33


 
InfoAdvantage
 
PZ - 215
12,975.00


 
IDP Insurance Brokerage
 
PZ - 1170
137,639.66


(3)
Triad Group
 
PZ 1500
40,775.59


(5)
Nintex
 
USB - 0400
511,035.00


 
Penn Mutual
 
PZ - 1550
29,694.00


(6)
 
 
 
 
 
Sub-total Seller Obligation
 
3,365,595.10


 
 
 
 
 
 
 
 
 
 
 
Purchaser Obligation
 
 
 
 
 
 
 
0.00


 
 
 
 
 
 
Sub-total Purchaser Obligation
 
0.00


 
 
 
 
 
 
 
 
 
 
 
Notes:
 
 
 
 
(1) Expiration date is expected to be extended to 11/30/14. Amendment is
pending.
(2) Estimated additional Landlord work.
(3) Anticipated remainder of estimated Turnkey Improvements.
(4) Remaining allowance allocated to Base Rent Abatement (12/13-03/14) including
$ 9385.83 applied in December
(5) Remaining allowance allocated to Base Rent Abatement in 2014.
(6) Refurbishment Allowance.






--------------------------------------------------------------------------------




SCHEDULE 8.5.8 (ii)


OUTSTANDING BROKERAGE AND LEASING COMMISSIONS



Schedule 8.5.8(ii)

--------------------------------------------------------------------------------




Schedule
Outstanding Leasing Commissions


Property:     Plaza Center & US Bank


 
 
 
 
Tenant Name
 
Suite
Amount
Outstanding
as of
12/19/2013
 
 
 
 
Seller Obligation
 
 
 
Lani Cao
 
USB - 0318
4,961.25


Blucora, Inc.
 
PZ - 0820
13,592.94


IDP Insurance Brokerage LLC
 
PZ - 01170
25,895.19


Union Bank
 
PZ - 00100
8,634.55


Nintext
 
USB - 0400
17,730.09


 
 
 
 
Sub-total Seller Obligation
 
74,519.92


 
 
 
 
 
 
 
 
Purchaser Obligation
 
 
 
 
 
 
0.00


 
 
 
 
Sub-total Purchaser Obligation
 
0.00


 
 
 
 
 
 
 
 
Notes:
 
 
 








--------------------------------------------------------------------------------




SCHEDULE 8.5.8 (iii)


FREE RENT



Schedule 8.5.8(iii)

--------------------------------------------------------------------------------




Schedule
Free Rent


Property:     Plaza Center & US Bank


 
 
 
 
Tenant Name
 
Suite
Amount
Outstanding
as of
12/12/2013
 
 
 
 
Seller Obligation
 
 
 
Aslakson Financial (1)
 
USB - 0910
6,678.00


US Bank National
 
USB - OOMBA
5,554.78


US Bank National
 
USB - 0100
169,108.31


US Bank National
 
USB - 0500
300,929.13


US Bank National
 
USB - 1000
299,681.38


Lani Cao
 
USB - 0318
6,615.00


Triad Group
 
PZ - 01500
12,833.33


Blucora, Inc.
 
PZ - 0820
30,741.83


Nintex USA
 
USB - 400A
137,396.25


IDP Insurance Brokerage LLC
 
PZ - 01170
87,645.25


InfoAdvantage
 
PZ - 215
9,947.52


 
 
 
 
Sub-total Seller Obligation
 
1,067,130.78


 
 
 
 
 
 
 
 
Purchaser Obligation
 
 
 
 
 
 
0.00


 
 
 
 
Sub-total Purchaser Obligation
 
0.00


 
 
 
 
 
 
 
 
Notes:
 
 
 
(1) Tenant only pays on 5,131 sf for the first 15 months, ending
2/16/2014. February 2014 has been pro-rated accordingly.








--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION OF THE PREMISES





--------------------------------------------------------------------------------




PLAZA CENTER
PARCEL A:


LOTS 5, 6, 7 AND 8, BLOCK 1, CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE,
ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59,
IN KING COUNTY, WASHINGTON;


EXCEPT THAT PORTION OF SAID LOT 8 LYING EASTERLY OF A LINE THAT IS 30 FEET WEST
OF THE EAST LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING
COUNTY, WASHINGTON;


SITUATE IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.


PARCEL B:


THAT PORTION OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SECTION 29, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING COUNTY,
WASHINGTON, DESCRIBED AS FOLLOWS:


BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF THE EAST 92 FEET OF
SAID SUBDIVISION WITH THE FORMER NORTH LINE OF NORTHEAST 8TH STREET, SAID POINT
BEING NORTH 01°13'30" EAST, A DISTANCE OF 33.00 FEET FROM THE SOUTH LINE OF SAID
SUBDIVISION;
THENCE NORTH 01°13'30" EAST, A DISTANCE OF 147.01 FEET TO THE SOUTH LINE OF
CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF,
RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY WASHINGTON;
THENCE NORTH 88°04'22" WEST, ALONG SAID SOUTH LINE, A DISTANCE OF 172.02 FEET TO
THE WEST LINE OF SAID PLAT OF CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE
PRODUCED SOUTH;
THENCE NORTH 01°13'30" EAST, ALONG SAID WEST LINE, TO THE NORTHEAST CORNER OF
THE PROPERTY CONVEYED TO JEFFREY BUILDING COMPANY BY DEED RECORDED AUGUST 31,
1976 UNDER RECORDING NO. 7608310501;
THENCE WEST, ALONG THE NORTH LINE OF SAID PROPERTY CONVEYED RECORDED AUGUST 31,
1976 UNDER RECORDING NO. 7608310501, A DISTANCE OF 241 FEET TO THE NORTHWEST
CORNER THEREOF, SAID


--------------------------------------------------------------------------------




POINT BEING ON THE EAST LINE OF THE PROPERTY SOLD TO JEFFREY BUILDING COMPANY
UNDER INSTRUMENT RECORDED UNDER RECORDING NO. 6199084;
THENCE NORTH ALONG SAID EAST LINE, TO THE NORTHEAST CORNER THEREOF, BEING A
POINT ON THE SOUTH LINE OF THE NORTH 315 FEET OF SAID SUBDIVISION;
THENCE WEST, ALONG THE SOUTH LINE OF SAID NORTH 315 FEET, TO THE EAST LINE OF
108TH AVENUE NORTHEAST;
THENCE 01°20'51" EAST ALONG SAID EAST LINE, 305.02 FEET TO A POINT ON THE NORTH
LINE OF NORTHEAST 8TH STREET, BEING 40 FEET NORTHERLY OF THE SOUTH LINE OF SAID
SUBDIVISION;
THENCE ALONG THE NORTHERLY LINE OF SAID STREET THE FOLLOWING COURSES AND
DISTANCES:
THENCE SOUTH 88°04'22" EAST, A DISTANCE OF 185.71 FEET;
THENCE SOUTH 01°20'30" WEST, 7.00 FEET;
THENCE SOUTH 88°04'22" EAST, 180.53 FEET;
THENCE SOUTH 01°13'30" WEST, 3.00 FEET;
THENCE SOUTH 88°04'22" EAST, 80.02 FEET;
THENCE NORTH 01°13'30" EAST, 3.00 FEET;
THENCE SOUTH 88°04'22" EAST, 92.00 FEET TO THE POINT OF BEGINNING;


EXCEPT THAT PORTION LYING EAST OF THE SOUTHERLY PRODUCTION OF THE WEST LINE OF
CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF
RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY WASHINGTON;


AND EXCEPT THAT PORTION CONVEYED TO THE CITY OF BELLEVUE FOR ROAD BY DEED
RECORDED DECEMBER 9, 1977 UNDER RECORDING NO. 7712090814;




SITUATE IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.


PARCEL C:


THE EAST 264 FEET OF THE SOUTH 180 FEET OF THE SOUTHWEST QUARTER OF THE
SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 25 NORTH,
RANGE 5 EAST, W.M., IN KING COUNTY, WASHINGTON;




--------------------------------------------------------------------------------




EXCEPT THAT PORTION LYING EASTERLY OF A LINE THAT IS 30 FEET WEST OF THE EAST
LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 29;


AND EXCEPT THAT PORTION LYING SOUTH OF A LINE THAT IS 44 FEET NORTH OF THE SOUTH
LINE OF SECTION 29;


AND EXCEPT THAT PORTION THEREOF CONVEYED TO THE CITY OF BELLEVUE FOR SIDEWALKS,
STREET AND UTILITIES, BY INSTRUMENT RECORDED AUGUST 4, 1983 UNDER RECORDING NO.
8308040699;


SITUATE IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.




--------------------------------------------------------------------------------






EXHIBIT B


ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”), made and entered into this ____ day of
________, 2013, by and among ______________, a ________________ (“Purchaser”),
PLAZA CENTER PROPERTY LLC, a Delaware limited liability company (“Seller”), and
CHICAGO TITLE COMPANY (“Escrow Agent”).


WITNESSETH:


WHEREAS, Purchaser and Seller have entered into a certain Purchase and Sale
Agreement dated as of ______________________, 2013 (as may be amended,
hereinafter referred to as the “Contract”), which provides that one or more
deposits will be delivered to Escrow Agent to be held and applied by said Escrow
Agent in accordance with this Agreement. Capitalized terms used herein but not
defined herein shall have the meanings assigned in the Contract.


NOW, THEREFORE, in consideration of the agreements set forth in the Contract and
the mutual covenants set forth herein, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.    Within one (1) Business Day after the Effective Date, Purchaser shall
deliver to Escrow Agent, by federal wire transfer, funds in the amount of
______________ and No/100 Dollars ($________________) (together with any
interest accrued thereon, the “Initial Deposit”). Provided the Contract shall
not have been terminated (or deemed to be terminated), Purchaser shall deliver
to Escrow Agent, by federal wire transfer, funds in the amount of
________________ and No/100 Dollars ($_______________) (the “Additional
Deposit”) no later than 5 p.m. Pacific time on the first Business Day after the
last day of the Study Period. The Initial Deposit and the Additional Deposit, if
paid, are collectively referred to as the “Deposit.” Escrow Agent hereby agrees
to hold, administer, and disburse the Deposit pursuant to this Agreement and the
Contract. Upon receipt of a completed W9 form, Escrow Agent shall invest such
Deposit in a segregated, interest-bearing money market account. In the event any
interest or other income shall be earned on such Deposit, such interest or other
income become a part of the Deposit and will be the property of the party
entitled to the Deposit pursuant to the Contract. Escrow Agent shall hold and
disburse the Deposit, and shall conduct the Closing, and carry out the duties of
Escrow Agent, in accordance with this Agreement and as provided in the Contract.
Notwithstanding anything stated to the contrary in this Agreement, to the extent
of any inconsistency between the terms of this Agreement and the Contract, the
terms of the Contract shall govern and control.


2.    At such time as Escrow Agent receives written notice from either Purchaser
or Seller, or both, setting forth the identity of the party to whom the Deposit
(or portions thereof) are to be disbursed and further setting forth the specific
section or paragraph of such Contract pursuant to which the disbursement of the
Deposit (or portions thereof) is being requested, Escrow Agent shall disburse
the Deposit pursuant to such notice; provided, however, that if such notice is
given by either Purchaser or Seller but not both, Escrow Agent shall (i)
promptly notify


--------------------------------------------------------------------------------




the other party (either Purchaser or Seller, as the case may be) that Escrow
Agent has received a request for disbursement, and (ii) withhold disbursement of
the Deposit for a period of ten (10) calendar days after receipt of such notice
of disbursement and if Escrow Agent receives written notice from either
Purchaser or Seller within said ten (10) calendar day period which notice
countermands the earlier notice of disbursement, then Escrow Agent shall
withhold such disbursement until both Purchaser and Seller can agree upon a
disbursement of the Deposit. Purchaser and Seller each hereby agree to send to
the other, pursuant to Paragraph 5 below, a duplicate copy of any written notice
sent to Escrow Agent and requesting any such disbursement or countermanding a
request for disbursement.


3.    In performing any of its duties hereunder, Escrow Agent shall not incur
any liability to anyone for any damages, losses, or expenses, except for gross
negligence, willful default or breach of trust, and it shall accordingly not
incur any such liability with respect to (i) any action taken or omitted in good
faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instrument,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement.


4.    Notwithstanding the provisions of Paragraph 2 above, in the event of a
dispute between Purchaser and Seller sufficient, in the sole discretion of
Escrow Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Deposit on or before ten (10) days after the Closing Date, Escrow
Agent shall be entitled to tender into the registry or custody of any court of
competent jurisdiction the Deposit, together with such legal pleadings as it may
deem appropriate, and thereupon be discharged from all further duties and
liabilities under this Agreement. Any such legal action may be brought in a
federal or district court in the State of Washington or, if such courts do not
have jurisdiction as to the parties or matters involved then such court as
Escrow Agent shall determine to have jurisdiction thereof. Notwithstanding the
foregoing or anything stated to the contrary in this Agreement, Seller shall
have no right to receive the Deposit prior to the expiration of the Study
Period, and if any such request is made for the Deposit by Seller prior to the
expiration of the Study Period, the Escrow Agent shall not honor such request.


5.    All notices, demands, requests or other communications required or
permitted to be given hereunder must be in writing and must be sent (i) by hand
delivery, (ii) by Federal Express or a similar internationally recognized
overnight courier service, or (iii) by electronic mail with a confirmation copy
delivered by another method set forth in this Section 5 (facsimile numbers are
given for convenience of non-formal communications only). All such notices,
demands, requests or other communications shall be deemed to have been given for
all purposes of this Agreement upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall


--------------------------------------------------------------------------------




automatically be extended to the next Business Day. The addresses for proper
notice under this Agreement are as follows:
ESCROW AGENT:
Chicago Title Company
700 South Flower Street, Suite 3305
Los Angeles, CA 90017
Attention: Frank Jansen
Facsimile: (213) 891-0834
Email: jansenf@ctt.com
 
 
 
SELLER:
 
Street Property LLC
 
c/o Beacon Capital Partners, LLC
11755 Wilshire Boulevard, Suite 1770
Los Angeles, California 90025
Attention: Jeremy B. Fletcher
Facsimile: (310) 914-5996
Email: jfletcher@beaconcapital.com
 
 
 
 
 
 
with a copy to:
 
Street Property LLC
 
c/o Beacon Capital Partners, LLC
200 State Street, 5th Floor
Boston, Massachusetts 02109
Attention: Matthew T. Golden, Esq.
Facsimile: (617) 457-0499
Email: mgolden@beaconcapital.com
 
 
 
with a copy to:
Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: Jared L. Tardy, Esq.
Facsimile: (617) 574-7559
Email: jtardy@goulstonstorrs.com
 
 
 
PURCHASER:
 
 
 
 
 
 
 
 
 
Attention:
 
 
Facsimile:
 
 
Email:
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
 
 
Attention:
 
 
Facsimile:
 


--------------------------------------------------------------------------------




 
Email:
 

    
Either party may from time to time by written notice to the other party
designate a different address or addresses for notices. Notices sent to or from
an address outside of the continental United States shall be sent only by one of
the methods specified in clauses (ii) or (iii) of this Section 5. Notices given
on behalf of a party by its attorneys in the manner provided for in this Section
5 shall be considered validly given.


6.    This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the parties hereto may be exercised by their agents or personal representatives.


7.    Time is of the essence of this Agreement.


8.    This Agreement is governed by and is to be construed under the laws of the
State of Washington and may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day, month and year first above written.








SELLER:




PLAZA CENTER PROPERTY LLC,
a Delaware limited liability company


By: ________________________________
Name:
Title:




 
PURCHASER:


_________________________,
a ________________________


By: ________________________
Name: ________________________
Title: ________________________


 
ESCROW AGENT:


CHICAGO TITLE COMPANY




By: ____________________________
Name: ____________________________
Title: ____________________________





--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF TENANT ESTOPPEL


The undersigned, ________________, as tenant under that certain [Office]
[Retail] Lease (the “Original Lease”) made and entered into as of
________________, 2013, by and between ______________________ as “Landlord”, and
the undersigned as “Tenant”, for premises (the “Premises”) consisting of
approximately ____ square feet and located on the __________ floor(s) of the
building (the “Building”) located at _____ NE 8th Street, Bellevue, Washington,
certifies as follows:
1.The documents contained in Exhibit A represent the entire agreement between
the parties as to the Premises and the Building and are collectively referred to
herein as the “Lease.” The Lease is in full force and effect and has not been
modified, supplemented or amended in any way except as provided in Exhibit A.
2.The undersigned currently occupies the Premises described in the Lease. The
Lease term commenced on ______________ and the Lease term expires on
_____________. The Tenant has the following options to extend the Lease term:
(If none, so state).
__________________________________________________________________________________________________________________________________.
Tenant does not have any right or option to terminate the Lease or reduce the
Premises or to lease other space at the Building, except as follows: (If none,
so state) ___________________________________. The undersigned has no option to
purchase all or any part of the property of which the Building is a part.
3.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto.
4.All monthly installments of Base Rent and all Additional Rent have been paid
when due through _________, 2013. The current monthly installment of Base Rent
is $_____________.
5.Tenant’s prorata share for purposes of allocating operating expenses and real
estate taxes is ____%. Tenant is obligated to pay its prorata share of (Choose
One/Strike Others):
Increases over base year 20____.
Increases over a stipulated amount per square foot ____/sf.
All operating expenses and real estate taxes (net lease).
6.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as follows: (If none, so state)
$__________.00 in the form of [cash/letter of credit].
7.All work required to be completed by Landlord under the Lease as of the date
hereof has been satisfactorily completed and Tenant has accepted and is
occupying the Premises.

Exhibit C-1-1-

--------------------------------------------------------------------------------




There are no unpaid allowances owed by Landlord to Tenant under the Lease nor is
Tenant entitled to any free rent period or other concessions under the Lease
after the date hereof.
8.Tenant has no charge, lien, claim of set-off or defense against rents or other
charges due or to become due under the Lease or otherwise under any of the
terms, conditions or covenants contained therein.
9.There is no existing event of default on the part of the Landlord or the
Tenant in any of the terms and conditions of the Lease; and no event has
occurred which, with the passage of time or giving of notice, or both, would
constitute an event of default.
10.Tenant has full right and authority to execute and deliver this Estoppel
Certificate and each person signing on behalf of Tenant is authorized to do so.
11.There are no bankruptcies against Tenant.  There are no (i) pending suits,
proceedings, judgments, liens or executions against Tenant and/or any affiliate
of Tenant, and (ii) bankruptcies involving any affiliate of Tenant, that, in the
case of (i) or (ii), adversely affect, or upon determination may adversely
affect, Tenant’s ability to perform its obligations under the Lease, other than
to a de minimis extent.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser (specifically
including KBS Capital Advisors LLC), and/or to such prospective purchaser’s
assignee, and/or to a prospective mortgagee of a prospective purchaser (or its
assignee) (collectively, the “Third Party Beneficiaries”), and Tenant
acknowledges that said Third Party Beneficiaries will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises are a part and that receipt by any such Third Party
Beneficiaries of this Estoppel Certificate is a condition of making such loan or
acquiring such property.

Exhibit C-1-2-

--------------------------------------------------------------------------------




Executed at _____________________ on the ______ day of _______________, 2013.
"Tenant"
 
 
 
 
 
a
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 


Exhibit C-1-3-

--------------------------------------------------------------------------------




EXHIBIT A


LEASE DOCUMENTS
[FILL IN WITH TITLE AND DATE OF ALL LEASE DOCUMENTS]


1.
 
 
 
2.
 
 
 
3.
 
 
 
4.
 




Exhibit C-1-4-

--------------------------------------------------------------------------------




EXHIBIT C-2
INTENTIONALLY DELETED

Exhibit C-2-1-

--------------------------------------------------------------------------------




EXHIBIT D


Form of Special Warranty Deed


[NOTE: Parties may adjust of form margins or formatting of this deed prior to
execution to satisfy applicable recording requirements]


RECORDED AT THE REQUEST OF AND
AFTER RECORDING RETURN TO:


 
 
 
 
 
 
Attn:
 
 
 






--------------------------------------------------------------------------------





SPECIAL WARRANTY DEED




Grantor:
 
PLAZA CENTER PROPERTY LLC, a Delaware limited liability company
 
 
 
 
 
Grantee:
 
 
 
 

Legal Description:
Abbreviated:        
Full:            See Exhibit A attached hereto
Tax Parcel Numbers:        


GRANTOR, PLAZA CENTER PROPERTY LLC, a Delaware limited liability company, for
and in consideration of TEN DOLLARS ($10.00) and other good and valuable
consideration, bargains, sells and conveys to
__________________________________, a _________________________ (“Grantee”), the
real property situated in the County of King, State of Washington and legally
described on Exhibit A attached hereto (the “Property”), together with all
improvements situated thereon and all appurtenances and easements benefitting
the Property.
Grantor for itself and for its successors in interest does by these presents
expressly limit the covenants of this deed to those herein expressed, and
excludes all covenants arising or to arise by statutory or other implication,
and does hereby covenant that against all persons whomsoever lawfully claimed or
to claim by, through or under Grantor and not otherwise, Grantor will forever
warrant and defend the Property.
SUBJECT TO the permitted exceptions set forth on Exhibit B attached hereto.

Exhibit D

--------------------------------------------------------------------------------




    

Exhibit D

--------------------------------------------------------------------------------




DATED:
 
, 2013.
 
 
 
 
 
 
 
 
 
 
GRANTOR:
 
 
 
 
 
 
 
 
 
 
PLAZA CENTER PROPERTY LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
)
 
 
 
 
 
) ss.
 
 
COUNTY OF
 
 
)
 
 
 
 
 
 
 
 



I certify that I know or have satisfactory evidence that __________________ is
the person who appeared before me, and said person acknowledged that [he/she]
signed this instrument, on oath stated that [he/she] was authorized to execute
the instrument and acknowledged it as the ___________________________ of PLAZA
CENTER PROPERTY LLC, a Delaware limited liability company, to be the free and
voluntary act of such party for the uses and purposes mentioned in the
instrument.


 
DATED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
 
 
(Please print name legibly)
 
 
 
 
 
 
 
 
 
 
 
 
 
NOTARY PUBLIC in and for the
 
 
 
 
 
residing at
 
 
 
 
 
 
 
My commission expires
 
 
 
 
 
 
 
 
 
 
 
(Use this space for notarial stamp/seal)
 
 
 
 
 






Exhibit D

--------------------------------------------------------------------------------




EXHIBIT A
TO
SPECIAL WARRANTY DEED


Legal Description







Exhibit D

--------------------------------------------------------------------------------




EXHIBIT B
TO
SPECIAL WARRANTY DEED


Permitted Exceptions











Exhibit D

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF BILL OF SALE






KNOW ALL MEN BY THESE PRESENTS, that PLAZA CENTER PROPERTY LLC, a Delaware
limited liability company (“Seller”), for and in consideration of the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby bargain, sell, grant,
transfer, assign, and convey to ___________________, a ___________________
(“Purchaser”), its successors and assigns, for its and their own use and
benefit, forever, the following personal property presently located on the real
estate which constitutes the commercial portion of the development located at
____ NE 8th Street, Bellevue, Washington, and more particularly described on
Exhibit A attached hereto (the “Premises”): (i) all mechanical systems,
fixtures, machinery and equipment comprising a part of or attached to or located
upon or within the Premises, (ii) maintenance equipment and tools, if any, owned
by Seller and used exclusively or predominantly in connection with, and located
in or at, the Premises; (iii) site plans, surveys, plans and specification,
manuals and instruction materials, and floor plans in Seller’s possession which
relate to the Premises; (iv) pylons and other signs situated on or at the
Premises; and (v) other tangible personal property owned by Seller and used
exclusively or predominantly in connection with, and located in or on, the
Premises as of the date hereof (collectively, the “Personal Property”).


THE PERSONAL PROPERTY IS CONVEYED WITHOUT RECOURSE TO SELLER IN ITS AS IS, WHERE
IS CONDITION AND SELLER HEREBY DISCLAIMS, AND PURCHASER HEREBY WAIVES, ANY AND
ALL WARRANTIES OF MERCHANTABILITY AND WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE (WHETHER STATUTORY, EXPRESS OR IMPLIED) WITH RESPECT TO THE PERSONAL
PROPERTY BEING TRANSFERRED BY THIS INSTRUMENT.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Exhibit E-1-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
_____ day of ___________, 2013.


 
 
 
 
 
 
 
SELLER:
 
 
 
 
 
 
 
 
PLAZA CENTER PROPERTY LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 


Exhibit E-2-

--------------------------------------------------------------------------------






EXHIBIT A TO BILL OF SALE


LEGAL DESCRIPTION







Exhibit E-3-

--------------------------------------------------------------------------------




EXHIBIT F-1


FORM OF ASSIGNMENT AND ASSUMPTION
FOR LEASES AND LICENSES


This ASSIGNMENT AND ASSUMPTION OF LEASES AND LICENSES (this “Assignment”) is
made this _____ day of __________, 2013, by and between PLAZA CENTER PROPERTY
LLC, a Delaware limited liability company (“Assignor”), and _________________, a
___________________ (“Assignee”).


RECITALS


WHEREAS, Assignee and Assignor entered into that certain Purchase and Sale
Agreement dated as of ___________, 2013 (the “Purchase Contract”), for the
purchase and sale of that certain property located at ____ NE 8th Street in
Bellevue, Washington as more particularly described in Exhibit A attached hereto
and incorporated herein (the “Property”); and
 
WHEREAS, under the terms and conditions of the Purchase Contract, it is
contemplated that Assignor and Assignee enter into this Assignment.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:


1.     Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor, if any, in and to the following described property:


(a)     All leases, subleases, licenses and other occupancy agreements relating
to or affecting the Property, together with all guarantees of obligations of
tenants and other parties under such leases and agreements, said leases and
other agreements being more fully described in Exhibit B attached hereto and
hereby made a part hereof (collectively, the "Leases"); and


(b)     The current outstanding balance of all security deposits and prepaid
rents, together with all interest accrued thereon if payable under the Leases or
applicable law, as more fully described on Exhibit C hereto (collectively, the
"Security Deposits").


TO HAVE AND TO HOLD all of the foregoing unto Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.


2.     Assignee hereby accepts the foregoing assignment of the Leases and
Security Deposits and does hereby assume all the duties and obligations of
Assignor accruing from and after the date hereof under the Leases and with
respect to the Security Deposits.


3.    Assignor’s liability under this Assignment shall be subject to the
limitations set forth in Sections 5.4 and 10.2 of the Purchase Contract.


    

Exhibit F-1-1

--------------------------------------------------------------------------------




4.    This Assignment and the obligations of the parties hereunder shall survive
the closing of the transactions referred to in the Purchase Contract, shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of Washington and may not be
modified or amended except by written agreement signed by both parties.


5.    This Assignment may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.




[Signatures Appear on the Following Page]



Exhibit F-1-2

--------------------------------------------------------------------------------








Assignee hereby accepts the aforesaid Assignment and assumes the obligations of
Assignor under the Leases and the Licenses from and after the date of this
Assignment.


 
 
 
 
 
 
 
 
ASSIGNOR:
 
 
 
 
 
 
 
 
 
PLAZA CENTER PROPERTY LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
 
 
 
 
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 


Exhibit F-1-3

--------------------------------------------------------------------------------




EXHIBIT A TO ASSIGNMENT AND ASSUMPTION
OF LEASES AND LICENSES




LEGAL DESCRIPTION OF PROPERTY



Exhibit F-1-4

--------------------------------------------------------------------------------




EXHIBIT B TO ASSIGNMENT AND ASSUMPTION
OF LEASES AND LICENSES




LEASES



Exhibit F-1-5

--------------------------------------------------------------------------------




EXHIBIT C TO ASSIGNMENT AND ASSUMPTION
OF LEASES AND LICENSES




SECURITY DEPOSITS





Exhibit F-1-6

--------------------------------------------------------------------------------




EXHIBIT F-2


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT FOR CONTRACTS, PERMITS AND
INTANGIBLES


This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made this
_____ day of __________, 2013, by and between PLAZA CENTER PROPERTY LLC, a
Delaware limited liability company (“Assignor”), and ______________, a
______________________ (“Assignee”).




RECITALS


WHEREAS, Assignee and Assignor entered into that certain Purchase and Sale
Agreement dated as of ___________, 2013 (the “Purchase Contract”), for the
purchase and sale of that certain property located at ____ NE 8th Street in
Bellevue, Washington as more particularly described in Exhibit A attached hereto
and incorporated herein (the “Property”); and
 
WHEREAS, under the terms and conditions of the Purchase Contract, it is
contemplated that Assignor and Assignee enter into this Assignment.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:


1.     Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor, if any, in and to all those certain service, supply and
maintenance agreements, construction contracts, equipment leases and other
contracts with respect to or affecting the Property, all as specifically listed
on Exhibit B attached hereto and made a part hereof (collectively, the
"Contracts"); and


2.    All intangible property owned solely by Assignor and used solely by
Assignor in connection with the ownership and operation of the Property,
including, without limitation, to the extent assignable, any warranties
(including, without limitation, any contract rights and warranties arising under
construction contracts relating to any construction contracts entered into by
Seller during its period of ownership of the Improvements (which shall be
assigned on a non-exclusive basis)), guaranties, architectural or engineering
plans and specifications, books and records, permits, licenses, certificates of
occupancy, entitlements and governmental approvals which relate exclusively to
the Property (to the extent assignable), and all other assignable names, trade
names, street numbers, marks, other symbols and general intangibles which relate
exclusively to the Property, other than any of the same that reference “Beacon,”
“Beacon Capital” or any other similar name (collectively, the “Intangible
Property”).
        
    

Exhibit F-2-1-

--------------------------------------------------------------------------------




TO HAVE AND TO HOLD all of the foregoing unto Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.


3.     Assignee hereby accepts the foregoing assignment and does hereby assume
all the duties and obligations of Assignor accruing from and after the date
hereof under the Contracts.


4.    Assignor’s liability hereunder shall be subject to the limitations set
forth in Sections 5.4 and 10.2 of the Purchase Contract.


5.    This Assignment and the obligations of the parties hereunder shall survive
the closing of the transactions referred to in the Purchase Contract, shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of Washington and may not be
modified or amended except by written agreement signed by both parties.


6.    This Assignment may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.










[Signatures Appear on the Following Page]



Exhibit F-2-2-

--------------------------------------------------------------------------------








Assignee hereby accepts the aforesaid Assignment and assumes the obligations of
Assignor under the Contracts from and after the date of this Assignment.


 
 
 
 
 
 
 
 
ASSIGNOR:
 
 
 
 
 
 
 
 
 
PLAZA CENTER PROPERTY LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
 
 
 
 
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 






Exhibit F-2-3-

--------------------------------------------------------------------------------




EXHIBIT A TO ASSIGNMENT AND ASSUMPTION




LEGAL DESCRIPTION





Exhibit F-2-4-

--------------------------------------------------------------------------------




EXHIBIT B TO ASSIGNMENT AND ASSUMPTION




CONTRACTS





Exhibit F-2-5-

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF CERTIFICATE OF NON-FOREIGN STATUS




BCSP IV U.S. INVESTMENTS, L.P., a Delaware limited partnership (“BCSP”) is the
sole owner of PLAZA CENTER PROPERTY LLC, a Delaware limited liability company
(“Transferor”). Transferor, a disregarded entity for U.S. tax purposes, is the
transferor of a U.S. real property interest.
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform ____________________, a
____________________, that withholding of tax is not required upon the
disposition of a U.S. real property interest by BCSP, the undersigned hereby
certifies the following:


1.
BCSP is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);



2.
BCSP is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii).



3.
BCSP’s Tax Identification Number is ___________; and



4.
The mailing address of BCSP is c/o Beacon Capital Partners, 200 State Street,
Fifth Floor, Boston, Massachusetts 02109.



The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.




[REMAINDER OF PAGE INTENTIONALLY BLANK]



Exhibit G-1-

--------------------------------------------------------------------------------






Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct,
and complete.


Dated: _____________, 2013        


BCSP IV U.S. INVESTMENTS, L.P.,
a Delaware limited partnership


By:    BCSP REIT IV, Inc.,
a Maryland corporation, its sole general partner
                    
                        
By:    __________________________
Name:    
Title:    




STATE OF WASHINGTON    )
) ss.
COUNTY OF ____________)


On ____________ _____, 2013, before me, the undersigned, a Notary Public in and
for said County and State, personally appeared _____________________, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the within instrument.


WITNESS my hand and official seal.






_____________________________
Notary Public

Exhibit G-2-

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF TENANT NOTIFICATION LETTER


______________ ____, 2013


HAND DELIVERED


TO:    All Tenants at _____ NE 8th Street, Bellevue, Washington


RE:    ____ NE 8th Street
Notification Regarding Change of Ownership


This letter is to notify you as a Tenant at ___ NE 8th Street, Bellevue,
Washington (the “Property”), that the Property has been sold by ________________
Street Property LLC (“Seller”), to _______________, a ____________
(“Purchaser”). As of the date hereof, your Lease has been assigned by Seller to
Purchaser. From the date of this letter, any and all unpaid rent as well as all
future rent, or any other amounts due under the terms of your Lease, shall be
directed as follows:


[TO:
 
 
 
ATTN:
 
 
AT:
 
 
]



From the date of this letter, future notices and all lease inquiries should be
directed as follows:


[TO:
 
 
 
ATTN:
 
 
AT:
 
 
]

    
As part of the sale, all refundable tenant deposits, if any, or letters of
credit, actually held by Seller with respect to the Property have been
transferred to, and Seller’s obligations with respect to such deposits or
letters of credit have been assumed by, Purchaser as of the date of this letter.
Any and all payments of rent (or other sums due under your Lease) hereafter paid
to any party other than Purchaser shall not relieve you of the obligation of
making said payment to Purchaser.


[The balance of this page is intentionally left blank]

Exhibit H-1-

--------------------------------------------------------------------------------




[SIGNATURE PAGE TO TENANT NOTIFICATION LETTER]


 
SELLER:




PLAZA CENTER PROPERTY LLC,
a Delaware limited liability company


By: _______________________
Name:
Title:




 
PURCHASER:


_____________________,
a ____________________


By: _________________________
Name: _________________________
Title: _________________________
 
 






Exhibit H-2-

--------------------------------------------------------------------------------




EXHIBIT I


FORM OF OWNER’S AFFIDAVIT


Affidavit and Indemnity by Owner - EXTENDED COVERAGE POLICIES
WHEREAS the undersigned Affiant (if more than one, herein collectively called
the Affiant) is the owner of the land (the Land) described in that certain
Commitment for Title Insurance issued by CHICAGO TITLE INSURANCE COMPANY (the
Company) under No. 1345545 (the Commitment),
AND WHEREAS, the Proposed Insured(s) under said Commitment is/are requesting the
Company to issue its Policy or Policies with Extended Coverage, and to delete
therefrom the General Exceptions relating to rights or claims of parties in
possession, and statutory lien rights for labor or materials, special assessment
and utility charges,
AND WHEREAS the Affiant acknowledges that the Company would refrain from issuing
said Policy or Policies without showing said General Exceptions in the absence
of the representations, agreements and undertakings contained herein.
Nothing contained herein shall be construed so as to obligate the Company to
issue said Policy or Policies without showing said General Exceptions. However,
should the Company do so, it will do so in part in reliance upon the
undertakings of the undersigned Affiant. The issuance of the Policy or Policies
shall be the consideration for the undertakings contained herein.
AFFIDAVIT
NOW THEREFORE, the Affiant, being first duly sworn, deposes and says that:
1.
Said Land is owned by the Affiant or an entity with which the Affiant is
affiliated, and the ownership thereof has been peaceable and undisturbed.

2.
There are no oral or written leases, tenancies or other occupancies except
(attach list or rent roll, if necessary, or attach copies of any written
agreements; if none, state “None”): ______________

3.
There are no rights of first refusal or options to purchase all or any portion
of said land contained within any leases or other documents except: (if none,
state “None”): ________________:

4.
There are no contracts for the making of repairs or for new construction on said
Land or for the services of architects, engineers or surveyors, nor are there
any unpaid bills or claims for labor or services performed or material furnished
or delivered during the last six (6) months for alterations, repair work or new
construction on said Land, including site preparation, soil tests, site surveys,
demolition, etc., except (if none, state “None”): __________________

5.
Neither the Affiant nor any principal of the Affiant has filed a petition for
bankruptcy, which action is pending, nor is Affiant a party to any pending
action, nor has Affiant been served with a summons and complaint nor received
any notice of any action which is pending against Affiant, except (if none,
state “None”): _________________


-1-

--------------------------------------------------------------------------------




6.
There are no outstanding service, installation, connection, tap, capacity or
construction charges for sewer, water, electricity, natural gas or other
utilities, or garbage collection and disposal. Any such charges which may arise
prior to the effective date of the Policy of Policies will be paid in full by
the Affiant, unless credited to the Proposed Insured at closing.

7.
There are no unpaid special assessments for sewer, water, road or other local
improvement districts, or taxes, except as shown in said Commitment for Title
Insurance.

8.
The Affiant has received no notice and has no knowledge of any proceedings which
would result in an assessment against the Land.

The Affiant hereby agrees (1) to indemnify, protect, defend and save harmless
the Company from and against any and all loss, costs, damages, and attorney’s
fees it may suffer, expend or incur under or by reason, or in consequence of or
growing out of any such matters not identified in the above affidavit, and (2)
to defend at the Affiant’s own costs and charges in behalf of and for the
protection of the Company and of any parties insured or who may be insured
against loss by it under said Policy or Policies (but without prejudice to the
right of the Company to defend at the expense of the Affiant if it so elects)
any suit, action or proceeding in which any such matters may be asserted or
attempted to be asserted, established or enforced with respect to said Land.


[The balance of this page is intentionally left blank]


--------------------------------------------------------------------------------




[Signature Page to Owner’s Affidavit]




EXECUTED as of this ______ day of ___________, 2013.


PLAZA CENTER PROPERTY LLC,
a Delaware limited liability company
 
 
By:
 
Name:
 
Title:
 





Subscribed and sworn to (or affirmed) before me on this _____ day of _________,
2013, by __________________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the person(s) who appeared before me.






_________________________________________________
Notary Public
(Seal)


--------------------------------------------------------------------------------






EXHIBIT “A” TO FORM OF OWNER’S AFFIDAVIT
LEGAL DESCRIPTION OF THE PROPERTY






--------------------------------------------------------------------------------






EXHIBIT J


PURCHASER’S 3-14 AUDIT DOCUMENTS


Financial Statements
•
Detailed property operating statements and general ledger for the year ended
12/31/13

•
Bank statements and Bank Reconciliations for the year ended December 31, 2013
(including any bank statements for parking revenues)

Revenues
Access to and copies of the following for all revenues:   
•
Access to billing invoices and tenant cash receipts (including tenant payments
of CAM) and receipts for all other sources of revenue (including storage and
direct bill utilities)

•
Detailed tenant ledger for the year ended December 31, 2013

•
Schedule of parking revenues and related support (including receipts, parking
bank statements, and receivables ledger)



Expenses
Access to and copies of the following for all expenses:
•
Invoices (including insurance invoices) and service contracts

•
Check copies

•
2013 check register and 2014 check register through 1/10/14

•
Schedule of sub-agent’s personnel and compensation



 









    





-1-

--------------------------------------------------------------------------------




EXHBIT K


LIST OF CAC’S TENANT PROSPECTS AS OF THE EFFECTIVE DATE

-1-

--------------------------------------------------------------------------------




[kbssorq42013ex1017pg121.jpg]



